UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal year ended June 30, 2007 Commission File Number: 333-51880 (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) NEVADA 11-3502174 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (I.R.S. EMPLOYER IDENTIFICATION NO.) Mahesh K Jayanarayan, CEO 195 The Vale London UK W3 7QS Tel: Fax: (Address, including zip code and telephone numbers, including area code, of registrant’s principal executive offices) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock,$0.0001 par value Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 12 or 15 (d) of the securities exchange act of 1934 during the preceding 12 months (or shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No  Check if no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. The issuer had no revenue for its most recent fiscal year. As of September 25, 2007 the aggregate market value of the voting stock held by non-affiliates of the registrant was approximately Transitional Small Business Disclosure Format (Check One): Yes oNo x Shares of Common Stock, $0.0001 par value, outstanding as of September 25, 2007:337,954,035 NEW MEDIUM ENTERPRISES, INC. Form 10-K for the Year Ended June 30, 2007 Table of Contents PAGE PART I ITEM 1. BUSINESS 3 ITEM 2. DESCRIPTION OF PROPERTY 9 ITEM 3. LEGAL PROCEEDINGS 13 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 13 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED SHAREHOLDER MATTERS 13 ITEM 5A. SELECTED FINANCIAL DATA 15 ITEM 6. MANAGEMENT DISCUSSION & ANALYSIS OF FINANCIAL CONDITION 15 ITEM 7. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 19 ITEM 8. CONTROLS AND PROCEDURES 35 PART III ITEM 9. DIRECTORS & EXECUTIVE OFFICERS OF THE REGISTRANT; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 35 ITEM 9A. COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT 38 ITEM 10. EXECUTIVE COMPENSATION 38 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 39 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 39 ITEM 13. EXHIBITS INCORPORATED BY REFERENCE 40 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 40 SIGNATURE 41 - 2 - CAUTION REGARDING FORWARD-LOOKING INFORMATION This Annual Report on Form 10-K, including the documents incorporated by reference in this report, includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All statements included or incorporated by reference in this report, other than statements that are purely historical in nature, are forward-looking statements. We have based these forward looking statements on our current expectations and projections about future events. Certain statements contained in this annual report, including, without limitation, statements containing the words "believes," "anticipates," "expects" and words of similar import, constitute forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the registrant, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, the following: international, national and local general economic and market conditions; demographic changes; the ability of the registrant to sustain, manage or forecast its growth; the ability of the registrant to successfully make and integrate acquisitions; manufacturing costs and availability; new product development and introduction; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology and other factors referenced in this and previous filings. Given these uncertainties, readers of this Form 10-KSB and investors are cautioned not to place undue reliance on such forward-looking statements. The registrant disclaims any obligation to update any such factors or to publicly announce the result of any revisions to any of the forward-looking statements contained herein to reflect future events or developments. PART I ITEM 1. BUSINESS The company was incorporated in Nevada on August 2, 1999 under the name Shopoverseas.com Inc. On July 10, 2000 we changed our name to New Medium Enterprises, Inc. (“NME” or the “Company”). On January 13, 2004 we acquired the intellectual property rights associated with a new and emerging DVD format known as Versatile MultiLayer Disc (VMD). At that time, we discontinued the internet and wireless businesses in which we had been engaged, and have since focused all of our resources on developing our proprietary VMD prototypes and a related pipeline of products as our core business. As a result, we are positioned in the Optical Disc Storage sector, a substantial and growing segment of the data storage market, in which DVD formats comprise the largest segment. We believe this sector of the storage market is currently undergoing a cycle of change precipitated by the emergence of high definition TV into the marketplace. Our VMD technology increases the capacity of a conventional DVD by a factor of up to 5 allowing much greater storage for data and film content. Because VMD is based on current DVD 'red laser' technology it means that after a software upgrade, VMD is compatible with conventional DVD drives containing the correct internal chipset. Significantly, VMD discs can be produced by making modifications to the sputtering and bonding processes of a conventional DVD replication line, thus making use of current infrastructure of red-laser based DVD replication technology. The Company has negotiated or is in the process of negotiating partnerships with production facilities, drive manufacturers and content owners to exploit VMD's capabilities. We have contracted with VDL-ODMS, a major replicator in The Netherlands to build our first owned replication line.The company expects production of pre-recorded VMDs with film content to commence by November 2007. We believe that in the information driven, digitally dependant marketplace, controlling, accessing and storing large quantities of data is a fundamental requirement. These data storage markets now consume over 7 billion DVDs each year, largely pre-recorded with film content. We believe the demand for increasing capacity will be a key driver for these markets. We also believe VMD represents a huge leap in the availability of that capacity, yet based on current market products. As the desire for ever greater storage capacities rises, we feel consumers will be reluctant to adopt new technologies unless there is a clear market leader. Blue laser technologies are the chief competitors to VMD.The two emerging blue laser technologies, known as Blue-Ray and HD DVD, are competing to become the standard blue laser format, but to date no single format has emerged successful. We believe this represents a significant market opportunity for NME’s VMD technology. The company is centred on further developing innovative storage technologies, along with congruous video compression technology, in pursuit of a new generation of high performance, low cost digital storage devices. We believe the convergence of High Definition with VMD technology will provide the company an opportunity to leverage its expertise in the development of high definition players, recorders and personal video recorders. During the fiscal year ended June 30, 2007, NME began commercialisation of its products and made plans for the distribution in France, USA, East Europe, Australia, Poland and India.The company is planning to roll out certain of its products by December 2007, with product launches in USA, France, Germany, East Europe, Australia, Poland and India. - 3 - The company is organized into three operating divisions: 1. Optics - This division is responsible for the development of the VMD disc in its entirety, from mastering, replication, printing to packaging besides the VMD replication lines in collaboration with a consortium partners. 2. Electronics - This division handles development of High Definition Optical Disc players. 3. Media Division - Authoring Software and Creative Services - This division is responsible for the development of the HD format for the optical discs themselves together with authoring tools for the media industry to enable them to display their film content on our VMD discs. Optics Division The company has recruited Mr. Sanjay Khar as Sales and Marketing Director to spearhead the sales of replication lines besides setting up this global operation. Electronics Division The Company intends for its primary sales distribution channels to operate through its partner, distributor and retail channel network, which we intend to establish in the launch markets. The company has released sample products in the U.S.A., France, Germany, East Europe, Australia, Poland and India. The company plans limited sales of its products in certain selected areas in the 3rd Quarter of 2007 and intends to go into full scale production and sales in the 4th quarter of 2007. Media Division The Division has two distinctive departments: Authoring Tools development and provision of Creative Services. The acquisition of contents is also included in the responsibilities of this division. The company has successfully developed the Authoring tools for the media industry and after running trials, the tools are expected to be launched for commercial use by a limited number of Media partners in the 3rd Quarter of 2007. The company plans on selling a commercial version in early 2008. How VMD Technology Works We believe VMD delivers capacity, flexibility and market potential greater than what is currently available and is therefore capable of competing with emerging technologies in blue laser. Conventional DVDs are either single, or increasingly, dual layer discs which store and retrieve digital content (e.g., video) from a data layer or layers within the thickness of the DVD. DVDs are usually 0.8mm thick and have a reflective layer to bounce the laser back that is used to read or record data. VMD allows data storage on multiple layers within a standard DVD disc. NME’s scientific team has patented processes to make this technology viable by producing multiple readable layers within the 0.8mm DVD thickness, each capable of storing as much data as a conventional DVD. As VMD discs can be read by many standard DVD-RW drives once their internal software (firmware) has been updated, this enables VMD to be backward compatible with many DVD-RW drives. We anticipate the VMD player technology will be delivered into a number of other devices, such as PC's, set-top boxes, access devices and game consoles. We anticipate the software up-grade will be available free to download on the internet for PC users, or burnt on a specific track within every VMD disc. Key Advantages of VMD Versatile: Inherent backward compatibility with most existing and previous disc formats. VMD Drives will be able to read most other standard formats including CD and DVD. Adaptable: VMD multilayer technology does not function exclusively with red laser, but can also easily be applied to blue laser technologies. We anticipate that VMD could therefore attain even larger storage capacities if employed with blue laser technologies. Affordable: We anticipate VMD will require only minimal modifications to conventional DVD manufacturing equipment. We believe this will translate into lower costs to the producers and little to no price increases for the end-consumer when compared to conventional DVD players and discs. VMD technology is based on conventional CD/DVD machinery, technologies and inexpensive commercial red lasers, and consequently holds the advantage of simplicity in disc and drive manufacturing. We believe VMD discs can be produced by standard dual layer DVD type replicator lines without significant modification to their facility. The Company intends to negotiate partnerships with major production facilities, drive manufacturers and content owners to exploit VMD's capabilities. As conventional DVD discs can work in VMD players,the VMD discs and players allow content owners to deliver their material in much higher quality (such as the new High Definition standard in video). VMD technology also has the unique advantage of avoiding the need to persuade consumers to replace their existing DVD collection. We believe this is a crucial advantage in terms of VMD's market potential. - 4 - PRINCIPAL PRODUCTS VMD DISCS We anticipate the HD VMD disc will be produced in a number of formats: · READ ONLY · WRITE ONCE · RE-WRITABLE · READ ONLY/RE-WRITABLE COMBINED We anticipate that VMD discs can be mass manufactured at low cost using existing dual layer DVD type manufacturing facilities and equipment. The discs also employ a self protect feature that protects the disc’s data from analysis after manufacture. The disc architecture serves as an additional protection from copyright violations. We expect the storage capacity on the first generation of VMD discs to be up to 20 GB. VMD REPLICATION LINE VMD discs can be produced by making modifications to the sputtering and bonding processes of a dual layer disc replication line, thus making use of the current infrastructure of red-laser based DVD replication technology. We expect to sell licenses for VMD replication technology pursuant to which we would earn a licence fee on each line of VMD discs produced by the replicator lines producers. NME intends to manufacture through one of its vendors what we anticipate to be the first commercial line to produce both dual layer and multilayer red laser discs, which is scheduled to be completed in October 2007. VMD PLAYERS NME’s players contain a chipset that enables HD content on VMD discs to be read by a red laser DVD player. The drive used in a VMD player is very similar to the standard DVD RW drive except for modifications to the firmware to instruct the laser to read multiple layers. The modifications in the software re-calibrate the red laser, enabling it to read data on all data layers (not just the top and bottom layers as in conventional dual layer DVDs).We anticipate sales of the players by December 2007. We also anticipate VMD player technology will be used in a number of other devices such as personal computers (PCs), set-top boxes, access devices and game consoles. We anticipate making the required software upgrade available free on the internet for PC users or burning it onto a specific track within every VMD disc. We anticipate a website being ready for this purpose around December 2007 where PC users would be able to download the software which has already been developed. AUTHORING AND ENCODING SOFTWARE NME has developed its own VMD authoring software which we anticipate being available to professionals in the market by March 2008. This software is currently used by NME to author content for conversion into HD VMD for NME use only. Aided by our software, we anticipate that vendors will be able to sell HD quality films at a premium price, or provide whole collections of films on one disk, thus minimizing both disc purchase and packaging prices. In the last few months, New Medium Enterprises Inc has been working on building a content library. We are in discussions with different film studios and independent content distributors in China, Japan, Germany, France, Iceland, Poland, Scandinavia, Russia, US, UK, Australia, New Zealand and India. We believe the content market could be another revenue source to NME through format fees, content conversion, and sale of authoring software. - 5 - MARKET OPPORTUNITY FOR PRINCIPAL PRODUCTS Global DVD Market The most widely known competing technologies to VMD are blue laser based and although offering higher data densities, currently provide less storage capacity than VMD and require the consumer to buy new content and replace their DVD drive or player with expensive new equipment. In many regions of the world, the DVD type optical disc technologies have, or are gradually becoming, the dominant consumer storage medium, primarily due to their low cost of production, ready distribution and relative longevity and reliability. DVD disk replication worldwide in 2005 was estimated to be over 7 billion units. By value, the International market for DVDs is expected to be worth approximately $85 billion (USD) by 2010 (Source: Informa Telecomms and Media). The pre-recorded market consists almost exclusively of pre-recorded feature film content. This market is dominated by Hollywood film studios in the West and equivalents in the East and Far East. It is these content owners who control which entity replicates for them, with Hollywood studios being the most influential. The result of this is that the majority of the current pre-recorded DVD supply chain is concentrated into five replication companies, which between them provide a high proportion of the global output. We anticipate that emerging markets are likely to be the most attractive for red laser based DVD formats, whilst established DVD markets will be more favourable for blue laser technologies and therefore will be the most difficult for us to compete in. However, we believe that even the established DVD markets will likely present a legacy opportunity, where consumers who do not wish to change formats or are unwilling to invest in higher priced blue laser equipment will provide commercially fertile groups for VMD for some years, provided appropriate channels can be found. Although we view Latin America as an emerging DVD market, we believe it is likely to follow North American trends due to the prevalence of Hollywood content. Global High Capacity Disc Market The markets for DVDs are fast maturing in the US, Europe, and Japan. With increasing adoption of HDTV in these markets, as well as other markets around the globe, we expect the demand for higher storage capacity discs for High Definition content to continue to increase.According to research figures, the demand for HD discs is expected to increase from under 500 million discs in 2007 to approximately 3500 million in 2011 (Source: Understanding & Solutions). We hope to position VMD to gain a sizeable share of this market. High Definition Television (HDTV) The home theater industry has been eagerly following the progression of HDTV in all of its transmission formats since its inception in the fall of 1998. The recent introduction of optical high definition storage formats is the latest phase of the evolution of high definition television entertainment. To address this opportunity, NME intends to introduce two models of HD VMD players to the U.S. market by December 2007. We expect that the fast growing adoption of HDTV in the US, Japan and West European countries will boost the market opportunity for VMD products, which we believe to be a more natural upgrade from conventional DVD products based on red laser technologies, equipment and infrastructure. The following chart shows the historical and projected adoption of HDTV in the US, Japan and West Europe, which we believe will result in increased demand for High Definition contents as well as products to store and play it back. 2003 2004 2005 2006 2007 2008 2009 USA 3% 6% 15% 25% 38% 55% 81% Japan 3% 10% 18% 27% 40% 55% 85% Western Europe 1% 2% 4% 9% 17% 27% 35% (Source: Understanding & Solutions) Above figures show how much the household penetration of high definition TVs in percentage terms in three major markets. DVD Players Of the approximately one billion DVD drives found in most personal computers, game consoles and stand alone DVD players/recorders, Understanding and Solution's research suggests that approximately 450 million of these are DVD-R drives. It is these drives that we believe are most suitable for a simple firmware upgrade to enable them to read the extra data that HD VMD discs can store. - 6 - LAUNCH/DISTRIBUTION/SALES OF PRODUCTS In the 4th quarter of 2006, in an effort to generate publicity for our HD VMD dual-player, we delivered bundles consisting of a HD VMD player and HD Demo Disc to selected distributors, content owners, replicators, studios, production companies, and the press. The launch of our multilayer player in the retail market is being planned in France, Scandinavia, East Europe, Australia, Iceland and India by December 2007, with our multilayer discs in the first 4 regions and the dual layer discs in Iceland and India. We anticipate the possibility that we could form alliances for distribution/sales of our products with companies that already have existing DVD sales channels. We are also planning to establish additional regional representative offices or relationships with partners in strategic countries to promote distribution/sales to the mass market. At present we have representatives in France, Germany, Japan, China, Brazil and India. We are also setting up an E-Commerce websiteto sellour products via the web in the future. At the moment we are selling online using Amazon.com. NME has also established two companies in China, New Medium Enterprises Asia Pacific Ltd. (NME Asia Pacific) and New Medium Enterprises China Ltd. (NME China). Both of these companies are wholly owned subsidiaries of NME and have been formed for joint ventures, to handle operations, and to work in conjunction with the principal existing Chinese market manufacturers and distributors to promote our products. On 30th of May 2006 we exhibited our discs and VMD line concept to major replicators from around the world at the Mediatech show in Frankfurt, Germany. Our participation was sponsored by the Mediatech and supported by VDL-ODMS. The focus of attending the exhibition was to encourage existing replicators to adopt our VMD technology. This show was followed by the Mediatech exhibitions at Barcelona in Feb 2007, ODS in India in April 2007 and at Long Beach USA in May 2007. OUR SALES AND MARKETING STRATEGY FOR ELECTRONICS Initially our plans are to partner with OEM and ODM manufacturers in China to license our technology to them. Most OEM manufacturers have their own sales channels and we intend to tap into that market. We also plan to market and sell directly to electronics distributors worldwide independently of the OEMs. In addition, we anticipate selling directly to retailers who have no global sourcing arrangements in China and work with leading brands to license our technology to them. COMPETITION The market for our technology is very competitive, is subject to rapid technological changes and varies for different individual products. We believe that there are many approaches being pursued in competition to our technology, including some by private companies for which information is difficult to obtain. Most of our competitors have significantly greater resources, and have developed product candidates and processes that directly compete with our technology. Our competitors may have developed, or could in the future develop, new technologies that compete with our technology or even render our technology obsolete. Our technology is designed to produce high capacity, next generation discs that could effectively compete with the current blue laser products being produced by companies such as Sony and Toshiba. Even if we are able to demonstrate improved or equivalent results, researchers and practitioners may not use our technology and we would then suffer a competitive disadvantage. As a result, we may be unable to compete successfully in the market place, which could have a material adverse effect on the price of our stock. Blue Laser Based Technology The USA is the biggest global consumer and producer market of pre-recorded DVDs with the European market being the second largest. The market appears set to change significantly with the emergence of two new higher specification technologies: Blu-ray and HD DVD, both of which are blue laser based optical disc technologies allowing greater storage capacities. Blu-ray is the next-generation optical disc format developed by the Blu-ray Disc Association (BDA), a group of leading consumer electronics companies including Panasonic, Samsung, Apple, Dell and Hewlett-Packard, but is generally viewed as a Sony product. The format uses a blue laser rather than a red laser, which is employed by current DVD players to enable recording, rewriting and playback of large amounts of data. A single-layer Blu-ray Disc can hold 25GB of data, which can record over 2 hours of HD content or approximately 13 hours of standard resolution content. HD DVD was developed by Toshiba and NEC, and is supported by Warner Bros., Paramount and Universal. Like Blu-ray, HD DVD discs are the size of a conventional DVD disc, but have much greater storage capacity and can hold an entire feature-length film at HDTV resolution.A single-layer HD DVD disc has storage capacity of approximately 15GB and dual-layer capacity of approximately 30GB. We believe the lack of an agreed-upon HD standard will cause indecision in the market and aid the case for VMD. - 7 - US and Europe Both the US and Europe pose significant barriers to entry to the data storage market. Many key enterprises within the market place are aligned with one or other of the blue laser based technologies, making access to these markets difficult for new entrants. Consequently, we have focused on the other world markets and content vendors such as Eros, AP International, and Eagle Films, who are content providers for mainly Bollywood films, Tsubaraya, Scanbox, Lazy Town, VCL, Seven 7 Sept, BAC Films, Icon Pictures and Anthem Pictures. These content vendors distribute worldwide and enjoy significant sales in Europe (specifically the UK). We anticipate that these partners, who we believe will see VMD as a market-ready, compatible technology which enhances their own business development plans will also help introducing VMD technology into their markets. China In China, VMD technology faces competition from two other developing high definition technologies: digital videodisk (HDV) technology and Internet DVD (IDVD) technology. We are strongly promoting our Chinese assembled VMD players in the country at exhibitions like the Shanghai Film Festival. SOURCES AND AVAILABILITY OF RAW MATERIALS Our potential principal suppliers and vendors are: - VDL-ODMS BV, The Netherlands -for Engineering and VMD replication line - AWM Switzerland - for mould manufacturing - Plasmon, France - for optical mastering and stamper manufacturing - Asus International -for production of drives to be used in Players - DaTARIUS – for offline quality control - Ilsemann – Packaging - Netstal Maschinen, Switzerland -Injection Molding systems - Dr. Schenk, GmbH - for VMD scanner project Our potential service contractors are: - Digital Challenge - Semilla Corporation - V2 Technologies - DCA - for VMD file format development We are at present in discussions with various original equipment manufacturers (OEMs) and electrical manufacturer suppliers (EMS) in China and Europe to manufacture our HD VMD player. INTELLECTUAL PROPERTY We have filed patent and provisional patent applications in various countries to protect certain intellectual property we have developed. We have obtained licenses from various parties which we deem to be necessary or desirable for the manufacture, use or sale of our technologies and products.In general, these licenses require that we pay these parties certain fees for the use of their technologies in the development and sale of our products. We have also reserved figurative trademarks for use in the development and sale of our technologies and products including figurative trademarks containing the names NME and HD VMD. GOVERNMENT REGULATION CE Marking CE Marking on a product is a manufacturer's declaration that the product complies with the essential requirements of the relevant European health, safety and environmental protection legislation, in practice by many of the so-called Product Directives. Our products must meet the requirements for CE Marking before they can be sold in the EU. RoHS We also have to ensure that all our electrical and electronic products comply with the RoHS Directive which came into effect on 1st July 2006. RoHS stands for “the restriction of the use of certain hazardous substances in electrical and electronic equipment.” This Directive bans the placing on the EU market of new electrical and electronic equipment containing more than agreed levels of lead, cadmium, mercury, hexavalent chromium, polybrominated biphenyl (PBB) and polybrominated diphenyl ether (PBDE) flame retardants. The HD VMD players and other electrical/electronic equipment manufactured by NME would have to comply with this regulation if they are to be sold in the EU and UK markets. - 8 - RESEARCH AND DEVELOPMENT The estimated amounts spent on research and development during each of the last two fiscal years is: 2007 - $12,095,510 and 2006 - $544,663. Our principal research and development activities consist of product development of VMD discs, VMD players, replication lines and authoring and coding software. EMPLOYEES We have 44 total employees in the company, of whom 40 are full-time employees. REPORTS TO SECURITY HOLDERS We are not required to deliver an annual report to security holders, and we will not voluntarily send an annual report to security holders, officers or prospective investors. We are required to file reports with the Securities and Exchange Commission under section 15(d) of the Securities Act. The reports will be filed electronically. The common reports that we are required to file are known as Forms 10-KSB, 10-QSB, and 8-K. You may read copies of any materials we file with the SEC at their Public Reference Room at 450 Fifth Street, NW. Washington, D.C., 20549. You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains an Internet site at http:www.sec.gov that contains reports, proxy and information statements, and will contain copies of the reports that we file electronically. RISK FACTORS You should carefully consider the risk factors, together with all other information in this document and the documents we have incorporated described below by reference, before you decide to purchase shares of our common stock. The following risks and uncertainties are not the only ones we face. Risks and uncertainties which either we do not know about or we currently believe are immaterial may also materially impair our business operations. If any of the following risks occur, our business, results of operations, financial position or cash flows could be adversely affected. In that event, the trading price of our common stock could decline, and you may lose all or part of your investment. RISKS RELATED TO OUR BUSINESS We have no history of revenue, and expect to continue to incur operating losses until such time as our first generation products achieve commercial acceptance. We expect to continue to incur operating losses for the foreseeable future at least until such time the first generation products are commercialized, provided we are able to generate fees through royalty agreements and joint venture agreements. Any fees we could potentially generate would most likely not occur until and unless the actual products are produced after validation of the industrial prototype. Our limited operating history makes it difficult to evaluate our business and future performance. Given our limited operating history, there are no meaningful period-to-period comparisons of our operating results from which to evaluate our performance. The lack of performance history of our products, our limited forecasting experience and processes and the emerging nature of our target markets makes forecasting our future sales and operating results difficult. Revenues generated in the future, if any, might not be sufficient to finance the complete cost of our research and development. We will require significant additional funds before we achieve positive cash flow from operations. Our ability to arrange such financing in the future will depend, in part, upon the prevailing capital market conditions as well as our business performance and the success of our prototypes. Our future capital requirements and profitability depend on many factors, such as the timely success of product development projects, the timeliness and success of joint venture and corporate alliance strategies and our marketing efforts. Terms on which we may raise additional capital may include restrictions that could create difficulties in obtaining future financings, limit our options for changing the business and cause substantial cash flow problems. If we are unable to secure additional sources of capital we will need to substantially curtail our level of research and development efforts and other activities. Any equity raises of additional stock or convertible debt financing which we obtain, if any, could result in substantial dilution to stockholders. If production costs increase, our products may become too expensive to compete with other technologies. Changes might occur in the estimated cost of equipment needed for commercial VMD mass production and distribution. An important attribute of our technology is that it is based on standard red laser technology which we believe will result in minimum infrastructure costs as opposed to the competing Blue-Ray products, which are believed to require significant infrastructure costs. Potentially lower production costs may be the most important competitive edge we enjoy over other market participants like Sony and the Blu-Ray consortium and Toshiba. In the event the costs of mass production prove more expensive than anticipated, it may cause the product to be too expensive and thus, less competitive. We rely heavily on components from foreign countries, and any unfavourable changes in currency exchange rates could affect the company’s profitability. We rely heavily on components from China, and various other countries around the world.In turn, any unfavourable change in currency exchange rates could affect our ability to obtain necessary components and raw materials at reasonable prices, and thus, adversely affect our gross margins and profitability. - 9 - If we are unable to secure and protect our intellectual property rights, our ability to compete could be harmed. Our initial patent applications have not yet been fully assessed by a patent office, so there is still a possibility that some prior art or similar recent application may be found that would significantly reduce the value of intellectual property which would have a material adverse effect on our company and the price of our stock. We expect to develop trade secrets and may seek patent or copyright protection for trade secrets. We cannot assure you that we will develop trade secrets or seek patent or copyright protection for any or all of them. We have entered into and intend to enter into confidentiality and non-disclosure agreements to protect one or more trade secrets which we or our employees or independent contractors may develop, but we cannot assure you that we will do so or that the appropriate parties will maintain the confidentiality necessary to protect our trade secrets. A failure to maintain one or more trade secrets could have a material adverse impact on us. We may offer products in the U.S. and in foreign countries based on our VMD technology. However, certain countries in the Pacific Rim, and elsewhere, may not offer the same degree of intellectual property protection that the U.S., European Community and Japan afford. Therefore, even if we are able to obtain intellectual property rights in those jurisdictions, we may be unable to enforce them. We cannot guarantee that any patents, copyrights, trade secrets, trademarks or domain names that we develop or obtain will provide sufficient protection to us. Furthermore, we cannot be sure that other parties will not challenge the validity of our intellectual property results or that other parties will not assert affirmative defenses to infringement or dilution. If another party succeeds in developing optical data storage technology comparable to VMD without infringing, diluting, misusing, misappropriating or otherwise violating our intellectual property rights, our financial condition may materially suffer. We may require additional technology in order to successfully develop and license our technology, and if we cannot develop or obtain those technologies, our business may be affected. We may need to develop or acquire some additional technology in order to produce products that are ready for commercial sale or licensing. If we cannot develop the additional technology that we need in order to be able to sell the products, we may have to purchase technology from others. We cannot promise or accurately forecast whether we will succeed in performing these acquisitions. We depend upon certain key personnel, and we may become unable to maintain or attract, knowledgeable and experienced personnel vital to our financial success. To date, two key personnel have brought the company to its present status are the CEO, Mr. Mahesh K. Jayanarayan, and the CTO, Dr. Eugene Levich. Both are crucial for taking the company from research and development to commercialization stage. The risk of losing either or both of them at this crucial stage of the development of the company could affect the future success of the company. Furthermore, in order to succeed, we depend upon our ability to attract and retain highly qualified technical and management personnel, including experts in the field of optical storage technology and the sciences underlying such technology. We cannot be sure that we will be able to attract and retain the qualified personnel we need for the business. We face competition for such personnel from other companies, research and academic institutions, government entities and other institutions. We do not currently maintain "key man" insurance for any personnel. We have attempted to retain our key personnel, including our officers and directors by providing them with attractive incentive packages, which include competitive salaries and stock grants, but we cannot be sure that these incentives will guarantee retention of our key employees. We may become financially dependent on one or a small number of customers, and a change in the relationship with those customers could significantly impact our sales. Because we are a development stage company, we have not developed a customer base for our products. We hope to establish joint ventures and licensing arrangements with strategic partners to license VMD technology. In the future, it is possible that we, the joint ventures and licensees will have sales to one or a small number of customers which equal ten percent or more of our consolidated revenues. This dependence on suppliers or joint venture partners could have an adverse effect on our company and on the price of our shares. Provisions of corporate law and our certificate of incorporation could deter takeover attempts. The provisions of the corporate law of our state of incorporation and our certificate of incorporation could make it more difficult for a third party to acquire control of us, even if the change of control would benefit the stockholders. Our products may be subject to various legal and regulatory controls, and if we do not comply, our business could be adversely affected. We are unaware of any particular electrical, telecommunication, environmental, health or safety laws and standards that will apply to our products. While we do not anticipate special regulations of our products, we cannot assure you that we will not have to comply with laws and regulations of domestic, international or foreign governmental or legal authorities. Compliance with these laws and regulations could have a material adverse affect on us. - 10 - We may be unable to obtain sufficient components on commercially reasonable or satisfactory terms, which may have a material adverse impact on our financial condition. It is common in the data storage technology manufacturing and assembly industry for certain components to be available only from a small number of suppliers. We cannot be sure that the key components for future products will be available from more than a few suppliers. Therefore, we, our joint venture partners and our licensees may experience difficulty in obtaining a sufficient supply of key components on a timely basis. We hope to develop relationships with qualified manufacturers with the goal of securing high-volume manufacturing capabilities, thus controlling the cost of current and future models of our future products. The potential supply problems could adversely affect our sales of products. The inability to obtain sufficient components and equipment, to obtain or develop alternative sources of supply at competitive prices and quality or to avoid manufacturing delays, could prevent joint venture partners from producing sufficient quantities of our products to satisfy market demand. Additionally, in the case of components purchased exclusively from one supplier, joint venture partners could become unable to produce any quantity of the affected products until the component becomes available from an alternative source. These problems could cause delays to product shipments, thereby increasing the joint venture's material or manufacturing costs or causing an imbalance in the inventory levels of certain components. Moreover, difficulties in obtaining sufficient components could force the modification of the design of our products to use a more readily available component. These design modifications may also result in product performance problems. Any or all of these problems could result in the loss of customers, provide an opportunity for competing products to achieve market acceptance and otherwise adversely affect our business and financial results. Due to potential intellectual property claims and litigation that parties may initiate against us, we may suffer economic losses and become unable to research, develop or license the manufacturing and salesof the technology. The data storage industry is characterized by the existence of a large number of patents and frequent claims and related litigation regarding patent and other intellectual property rights. Other parties may in the future notify us of claims that may be infringing, diluting, misusing, misappropriating or otherwise violating our intellectual property rights. It is impossible to predict the outcome of such potential claims, and we cannot be sure that the relevant authorities will resolve the potential claims in our favor. We also cannot be sure that an unfavourable resolution of a claim will not have a material adverse effect on our business or financial results. In particular, there has been significant litigation in the data storage industry relating to infringement of patents and other intellectual property rights. If another party were to establish infringement, dilution, misuse, misappropriation or any other intellectual property rights violation, we or our joint ventures might have to pay substantial damages, or courts might enjoin us from developing, marketing, manufacturing and selling the infringing products in one or more countries. In addition, the costs of engaging in intellectual property litigation can be substantial regardless of outcome. If we seek licensure for intellectual property that we cannot otherwise lawfully use, we cannot assure you that we will be able to obtain such licensure on satisfactory terms. We might not own intellectual property that we believe we own or that we need in order to successfully research, develop and license our technology. RISKS RELATED TO OUR COMMON STOCK Concentration of ownership of our common stock among a small number of shareholders, including officers and directors of the Company, may prevent current and new investors from influencing significant corporate decisions. In connection with the acquisition of MultiDisk, the Company issued 72,605,776 shares of its stock to the shareholders of MultiDisk and TriGM. On May 10, 2005, an additional 10,000,000 shares were issued to an affiliate of the company in exchange for a $200,000 investment. As a result, these stockholders, acting together, will have the ability to exert substantial influence over all matters requiring approval of our shareholders. This concentration could prove disadvantageous to other stockholders whose interests differ significantly from those of our officers, directors, and principal stockholders. The market for our common stock may be illiquid, and shareholders might find it difficult, or impossible, to sell their shares Historically, the trading volume of our common stock has been very low. There can be no assurance that volumes will increase to a consistently higher level or that holders of the shares will be able to sell their shares in a timely manner, or at all. We may experience volatility in the price of our common stock. The stock market and the stock prices of technology companies have been very volatile. This volatility may not be related to the operating performance of the companies whose stock prices are affected. In turn, the broad market volatility and industry volatility may reduce the price of our common stock without regard to our operating performance. The uncertainty that results from such volatility can itself depress the market price of our common stock. If we cannot obtain sufficient funding to continue development and sale of our products, our ability to continue as a “going concern” could be jeopardized. Given our current financial condition and requirements for additional funding, our ability to continue as a going concern could be in doubt. There can be no assurance that we will be able to obtain sufficient funds to continue the development of and, if successful, to commence the sale of our products and services under development. As a result of the foregoing, we anticipate that our auditors will express substantial doubt about our ability to continue as a going concern. If we cannot continue as a going concern, then you may lose all of your investment. DIVIDEND POLICY We have not paid dividends to the holders of our outstanding common stock, and we do not intend to do so in the foreseeable future. - 11 - ITEM 2. DESCRIPTION OF PROPERTY In the second quarter of 2005 we moved our operations from Brooklyn, NY to the UK at the address of: 195 The Vale London W3 7QS United Kingdom Tel: +44 Fax: +44 The tenancy for the above premises is a Tenancy at Will for an unspecified period subject to either the Landlord or the Tenant providing the other party with three months written notices or termination by forfeiture (e.g. the Landlord may forfeit his Tenancy at Will by re-entering the property if payment of any rent is 14 (fourteen) days over due whether formally demanded or not). There is also a Trust Deed with the Landlord for the rent deposit of £12,200 for the two floors which is refundable on termination. The area occupied by NME is approximately 3,000 sq ft for both floors. We conduct R&D in the following locations: V-technology, Ltd (Silicon Valley Plc). 2027729000880 Address: RF, Moscow 117454 Vernadskii Prospect, 78, Building 7 Turtle Technologies (India) Pvt Ltd 94 Saint Rozario Street Muthialpet Puducherry 605 003 India VDL-ODMS BV Daalakkersweg 8 5641 JA Eindhoven The Netherlands Shenzhen office 2802 Zhongdian Information Building 1 Xinwen Road Fu Tian Shenzhen, China Beijing Office 2nd Block 8, Yu Quan Wisdom Vale Tsing Hua Science Park 3 Min Zhuang Rd. Hai Dian District Beijing, China We have leased representative offices in the following places: USA P8 third floor, 8721 Sunset Boulevard West Hollywood, Los Angeles, California, 90069 India B 103/104, 1st Floor, Tower 1, International Infotech Park, Above Vashi Railway Complex, Vanshi, Navi Mumbai 400 703 China Block A , Suite 25H, Taining Garden Ai Guo Road, Luo Hu Shenzhen China - 12 - ITEM 3. LEGAL PROCEEDINGS We are not currently nor have we ever been a party to any legal proceedings. ITEM 4. SUBMISSION OF MATTERS TO A VOTE During the financial year ended June 30, 2007 the following matter was put before security holders of the company. 1. To approve the 2007 Executive Compensation Plan 2. To approve the adoption of the Company’s 2007 Three Year Stock Incentive Plan. The Company received written consents from shareholders who exercise voting power over an aggregate of approximately 53% of the outstanding common stock of the Company, and have consented to the above actions. Immediate issuance, fully paid, validly issued and non-assessable shares of the Common Stock $.0001 par value of New Medium Enterprises, Inc. The executive or officer will have to serve a minimum of 12 months from the date of issue of the shares as an officer of NME. The shares have a vesting period of 3 years, and the executive or officer awarded the shares may sell only a third of the awarded shares after the end of the first year of award, another one third after the second year of award and the remaining third after the third year of award. However, the executive or officer will be entitled to such shares should his employment be terminated prematurely without cause or in the event of the certain change of control transactions. The future disposal of such shares will be subject to US SEC rules and regulations. The following are the Officers granted this award: CEO - Mahesh Jayanarayan, to be awarded 15 million shares. CTO - Eugene Levich, to be awarded 7 million shares. Scientific Team, to be awarded 8 million shares. The Scientific Team consists of the following scientists: Sergey Magnitskiy, Zharkyn Tursynov, Vladimir Binyukov, Dmitry Malakhov and Tatiana Lisovskaya. CFO - Irene Kuan to be awarded 1 million shares. Senior and Middle Management team - each member will be awarded 50,000 shares. Non-Executive Directors, Barry Williamson and Rupert Stow to be awarded 250,000 shares each. The following consultants are to be awarded restricted shares: a) Mr. Andrew Danenza will be granted an immediate issuance of Restricted Shares of 3 million shares. This is in lieu of payment for his services to the company in the last quarter as well as his ongoing role for the next 12 months. b) Ethel Schwartz will be granted an immediate issuance of Restricted Shares of 3 million shares. These shares are in lieu of payment for her advisory work during 2005 and 2006. All the above consultants will also be subject to the holding period of 1 year. PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON STOCK As of June 30, 2007, the company had issued and outstanding 323,035,700 Common Shares. The Company’s authorized capital stock consists of 500,000,000 shares of Common Stock (par value $0.0001) and 200,000,000 non-voting Preferred Stock (par value $0.0001). No preferred shares have been issued to date. - 13 - WARRANTS The Company has the following Stock Purchase Warrants outstanding as of June 30, 2007. Warrant No. Date of Grant No of Shares Entitled Exercisable Price Expiry Dates F102 August 12, 2005 3,750,000 $0.04 August 11, 2009 F104 April 21, 2006 16,923,077 $.065 April 20, 2011 F105 January 09,2007 1,000,000 $0.25 May 31, 2010 F106 September 01, 2006 100,000 $0.10 August 31, 2011 F107 December 01, 2006 75,000 N/A November 30, 2011 F108 October 17,2006 250,000 $0.2325 October 16, 2009 F109 February 15,2007 2,500,000 $0.32 February 15, 2012 F110 February 28, 2007 50,000 N/A February 27, 2012 F111 February 28, 2007 387,292 $0.16 February 27, 2012 F112 February 28, 2007 7,150,000 $0.16 February 27, 2012 F113 April 30, 2007 50,000 $0.25 April 29, 2010 F114 April 12, 2007 10,000 $0.25 March 28, 2008 F115 April 12, 2007 1,500,000 $0.25 May 31, 2010 F116 April 13, 2007 800,000 $0.25 April 12, 2012 F117 April 13, 2007 11,000,000 $0.25 April 12, 2012 F118 June 20, 2007 400,000 $0.30 June 19, 2012 F119 June 20, 2007 41,667 $0.225 June 19, 2012 F120 April 30, 2007 555,556 $0.225 April 29, 2012 F121 June04, 2007 250,000 $0.225 June 19, 2012 F122 June 04, 2007 2,400,000 $0.30 June 19, 2012 F123 June 29, 2007 1,500,000 $0.25 May 31, 2010 F124 July 03, 2007 7,178,593 $0.30 July 02, 2010 F125 July 12, 2007 400,000 $0.30 July 11, 2012 F126 July 12, 2007 41,667 $0.225 July11, 2012 F127 July17, 2007 600,000 $0.30 July 16, 2012 F128 July17, 2007 800,000 $0.30 July 16, 2012 F129 July17, 2007 1,500,000 $0.30 July 16, 2012 F130 July17, 2007 400,000 $0.30 July 16, 2012 F131 July17, 2007 1,000,000 $0.30 July 16, 2012 F132 July17, 2007 200,000 $0.30 July 16, 2012 F133 July17, 2007 400,000 $0.30 July 16, 2012 F134 July17, 2007 200,000 $0.30 July 16, 2012 F135 July18, 2007 300,000 $0.30 July 17, 2012 F136 July20, 2007 200,000 $0.30 July 19, 2012 F137 August 15, 2007 2,000,000 $0.20 August 14, 2012 F138 August20,2007 400,000 $0.30 August 19, 2012 Total 66,312,851 HOLDERS OF COMMON SHARES As of June 30, 2007, the Company has 866 shareholders of record. MARKET FOR COMMON SHARES On April 20, 2001, the Company's registration statement was rendered effective by the SEC. The Company's common stock has been traded on the OTC Bulletin Board with the symbol of NMEN. The following table sets forth the range of high and low closing sale prices for our common stock for each quarterly period for the previous two fiscal years. FISCAL YEAR ENDING June 30, 2007 Quarter Low High First 0.08 0.66 Second 0.23 0.55 Third 0.26 0.45 Fourth 0.18 0.32 - 14 - FISCAL YEAR ENDING June 30, 2006 Quarter Low High First .04 .11 Second .07 .14 Third .08 .21 Fourth .07 .299 The Company has not paid any cash dividends on our common stock and do not anticipate paying dividends in the foreseeable future. ITEM 5A. SELECTED FINANCIAL DATA The selected historical financial data presented below were derived from the Company's financial statements, which as of and for the year ended June 30, 2007 and June 30, 2006 were Audited by Morgenstern, Svoboda & Baer. June 30, 2007 June 30, 2006 Loss from Operations $ (35,766,474 ) $ (6,440,488 ) Total Current Assets 3,873,059 3,442,141 Total Assets 5,228,473 3,629,108 Total Current Liabilities 736,547 266,390 Total Stockholders’ Equity 2,223,226 3,362,718 ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements Some of the information in this 10K Report or the documents we incorporate by reference in this 10K Report may contain forward-looking statements. You can identify forward-looking statements by the use of forward-looking language such as "will likely result," "may," "believes," "is expected to," "is anticipated to," "is forecasted to," "is designed to," "plans to," "predicts," "seeks," "estimates," "projects," "intends to" or other similar words. Important factors that could cause actual results to differ materially from expectations include: · failing to produce a workable product; · failure to raise sufficient capital to fund business operating plans; · market conditions and demand for new optical storage Media development and storage technology; · our competitors' ability to successfully develop new technologies to satisfy demand for data storage; · difficulties in achieving sales, gross margin and operating expense targets based on competitive market factors; · difficulties in competing successfully in the markets for new products with established and emerging competitors; · difficulties with single source suppliers, product defects or product delays; · difficulties in forming and maintaining successful joint venture relationships; · difficulties in obtaining, maintaining and using intellectual property protections; · changes in data storage technological protocols and standards; · difficulties in state, federal, foreign and international regulation and licensing requirements; · litigation actions by directors, employees, investors and others; · limited operation and management history; · dependence on key personnel; · inability to conclude the relationship; · other factors discussed in this 10-K Report - 15 - MAJOR JV AGREEMENTS AMENDMENTS AND TERMINATIONS MPEG JV Original Contract: In May 2006, the company signed a Share Purchase and Investment Agreement with MPEG Technology Company Ltd, for 51% of MPEG on the following terms: a) Pay 15 million fully paid up 1 year restricted shares at time of contract b) Pay a sum of US $1.25 million in cash in instalments Termination: As the company had opened 2 of its own trading operations in Hong Kong, NME Board of Directors decided that they will terminate this proposed joint venture. The shares held in Escrow were cancelled and no payments were made to MPEG. Contract was terminated by mutual consent from both parties in January 2007. Beijing E-World Original contract: On June 25, 2005, New Medium Enterprises, Inc. and Beijing E-World Technology Co Ltd (part Chinese Government owned) executed a Memorandum of Intent to form a joint R&D program for the production of a disc player which will incorporate/combine EVD and VMD technologies, which was terminated in June 2006. In August 8 2006, after re-negotiations with Beijing E-World (BEW), the Company then formulated a joint venture agreement whereby when signed, the company shall issue in total 71.5 million shares in the following manner: a) 20 million fully paid up shares Restricted under Rule 144 at 10 cents per share on the establishment of the Joint Venture, with a lock-up period of 12 months and a selling limit of 5% per month b) Warrants of up to 10 million shares to be exercised over a 3 year period i.e. 3.3 million @ 20 cents per share - 1st year 3.3 million @ 25 cents per share - 2nd year 3.4 million @ 30 cents per share – 3rd year Termination: Due to the delays in obtaining approval from Chinese authorities on this joint venture, NME’s Board decided to terminate the Joint Venture in March 2007. The 20 million shares issued held in escrow has since been cancelled. Payments made on behalf of BEW for the LSI chips used in our players for $309,000 under a letter of Credit and other expenses related to BEW totalled $560,972 were payable by them, and have been treated as receivable in 2006. During the year, the Chinese Authorities were restructuring BEW which made it difficult to collect the above debt from them. We have used 500-700 LSI chips in our Demo players which were distributed in 4th Quarter of 2006 and this was expensed to profit and loss account. We are unable to use the balance of the LSI Chips in our future players as the manufacturing of the LSI boards has been superseded. As we are not using these LSI chips any longer in our players, all the expenses for travel and arrangement fees which are part of the $560,972 receivable from them are being written off in their respective heads, and the amount drawn down by BEW from the Letter of Credit has been treated as a Bad Debt. We have instructed our attorneys to pursue legal action for its recovery but it is highly probable that this debt will need to be written off. Digital Challenge Original Contract 1: In November 2006, the company entered into an agreement with Digital Challenge for the purchase of certain software for development of the Authoring Tools as well as the tools to develop the HD VMD optical disc software format. The company paid $10,000 on the signing of the agreement, and the company was required to issue 10 million shares in lieu of cash on the completion of agreement. In June 2007, the 10 million shares issued to Digital Challenge, (held in Escrow) were released as the AlphaVersion of Authoring software (which includes all thepatents, patent applications, trademark and know how and everything related to said software) together with the machine readable source code were delivered to the Company. Amendment: On receipt of said software 7 million shares are released to Digital Challenge and related parties and the 7 million share’s value of $2.1 million had been expensed in Research and Development The remaining 3 millions shares are still held in escrow for continuing support from Digital Challenge via Sistech Corporation and will be released during next three financial years as per share transfer agreement. - 16 - Original Contract 2: In November 2006, we also entered into a consultancy and support contract for HD VMD Authoring tools for a contractual price of $20,000 per month payable in advance over one year as per Schedule D of the said contract. Amendment and termination: This software support contract was terminated as of April 2, 2007, following the establishment of an agreement with V2 Solutions for the development of authoring software and the website development at the same time. The Company also established its own support team in Beijing for Authoring Tools by that time. On termination of the agreement, it was agreed to purchase the HD-NLE system (Super Microx6DA8 Quebec 3TB) for $15,000 payable in nine instalments of $1,667 per month. We have also agreed to pay Mr. Li Jingjing (Director of Digital Challenge) an amount of US$70,000 in nine instalments of $7,778 per month for 9 months for his support in developing the HD VMD Authoring software and providing continuous consultancy to NME Inc as a consultant. RESTATEMENT OF FINANCIAL STATEMENTS Statement of Financial Accounting Standards No 142 addresses financial accounting and reporting for acquired goodwill and other intangible assets. An intangible asset that is acquired either individually or with a group of other assets (but not those acquired in a business combination) shall be initially recognized and measured based on its fair value. General concepts related to the initial measurement of assets acquired in exchange transactions, including intangible assets, are provided in paragraphs 5–7 of Statement 141. The cost of a group of assets acquired in a transaction other than a business combination shall be allocated to the individual assets acquired based on their relative fair values and shall not give rise to goodwill. Intangible assets acquired in a business combination are initially recognized and measured in accordance with Statement 141. In January 2004, when our company acquired the R&D intellectual property and know how from MultiDisc Ltd. and TriGM International S.A., the VMD technology was in the pre-prototype stage, we had no planned production schedule, and could not yet identify customers for an end product that was not yet producible, because it existed only as a computer model. The Board observed that the useful lives of intangible assets are related to the expected cash inflows that are associated with those assets. Accordingly, the Board concluded that the amortization periods for intangible assets should generally reflect those useful lives and, by extension, the cash flow streams associated with them. The Board noted that the useful lives and amortization periods of intangible assets should reflect the periods over which those assets will contribute to cash flows, not the period of time that would be required to internally develop those assets, and that is why it was capitalised. RESTATEMENT During the year ended June 30, 2007, it was determined by the SEC that the correct application of accounting principles had not been applied in 2006, 2005 and 2004 for the write–off as required under FASB 142. After detailed correspondence with the SEC it was concluded that financial statements for those years needed to be restated to reflect the purchased R&D intellectual property being charged to Research and Development costs of $306,351 for 2005, and $14,877,509 for 2004. PLAN OF OPERATIONS FOR THE NEXT 12 MONTHS The Company intends to release its first generation products soon, but will also continue its development efforts related to blue laser high capacity optical storage discs, the next generation of our proprietary VMD technology. The Company plans to accelerate the marketing of its VMD replication lines, and is in negotiations with various companies regarding the sale of these lines. We expect our own first VMD replication line to be in productionin the 4th quarter of 2007. The Company has produced two 1080p output VMD player models, ML622 and ML777, for demonstration at trade shows and conferences. We expect to launch our HD authoring software commercially in early 2008 Commercial Activities During the fiscal year ending June 30th, 2007, the Company completed various product trials and commenced marketing of its first generation product line. The Company's marketing campaign for its HD VMD products is organized around 12 regions: Australia, Brazil, Central Europe, China, France, Iceland, India, Scandinavia, Japan, the Middle East, Russia and the United States. The Company also conducted various market research and product demonstrations in these regions, and intends to launch its full scale marketing operations in the fourth quarter of this year in the twelve listed regions. The Company’s intends to focus its marketing initiatives on HD VMD content, HD VMD electronic players and authoring tools to production studios. NME plans to hire key personnel for further development of business as it grows. However we do not expect significant changes in the number of employees, and have hired consultants on a contractual basis and intend to form Joint Ventures with marketing partners in various regions of the world. The company expects to focus the next 12 months on production and marketing of its previously developed HD line of products. - 17 - Research and Development The company intends to devote financial and engineering resources to continue its research and development in the following areas: 1. Next generation VMD replication lines. 2. Next generation VMD electronic devices. 3. Anti -piracy technology. Furthermore, in the early part of 2008, subject to achieving its set sales targets in 2007, the Company plans to enter into the development of products utilizing blue laser technology. The Company intends to market any resulting products to the high end business-to-business storage market. LIQUIDITY AND CAPITAL RESOURCES On June 30, 2007, we had available in cash the sum of $308,419 and accrued expenses of $736,247. During the fiscal year ending June 30, 2007, the Company issued 24,546,651 shares to various investors for US$5,850,000 in a series of private placements. The Company also has certain loans totaling USD $2,269,000 due on August 31, 2008. We intend to meet our long-term liquidity needs through available cash and cash flow from revenue from the commencement of sales as well as through additional financing from outside sources. We anticipate raising additional funds from the possible exercise of outstanding warrants or equity financing with private investors. There is no assurance that funding will be available to the Company at an acceptable cost of funds. In the event the Company is unable to raise the necessary funds, it may be forced to significantly reduce its activities in order to preserve its capital. - 18 - ITEM 7. FINANCIAL STATEMENTS AND SUPPLEMETARY DATA Morgenstern, Svoboda, & Baer Cpa’s P.C. CERTIFIED PUBLIC ACCOUNTANTS 40 Exchange Place, Suite 1820 New York, NY 10005 TEL: (212) 925-9490 FAX: (212) 226-9134 E-mail: msbcpas@gmail.com The Board of Directors and Stockholders of New Medium Enterprises, Inc. We have audited the accompanying consolidated balance sheet of New Medium Enterprises, Inc. (A development stage company) as of June 30, 2007 and 2006, and the related statements of operations, stockholders’ equity and cash flows for the years ended June 30, 2007 and 2006. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audit in accordance with standards of the Public Company Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of New Medium Enterprises, Inc. as of June 30, 2007 and 2006 and the results of its operations and cash flows for period from August 2, 1999 through June 30, 2007, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the financial statements, the Company is a developing stage company, has had no significant income, has incurred net losses since its inception and has experienced severe liquidity problems. Those conditions raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Morgenstern, Svoboda & Baer, CPA’s, P.C. Certified Public Accountants New York, NY September 07, 2007 - 19 - NEW MEDIUM ENTERPRISES, INC. (A development stage company) CONSOLIDATED BALANCE SHEET AT JUNE 30, 2007 June 30, 2007 June 30, 2006 (As restated) ASSETS $ $ Current Assets Cash and Cash Equivalents 308,419 665,597 Cash receivable for shares issued as at June 30, 2007 1,875,000 0 Prepaid Expenses 409,752 414,823 Stock held by Third Party 72,957 0 Rental Deposits 45,595 26,911 Supplier Deposits 904 560,972 Other Receivable 79,090 65,968 Value Added Tax recoverable 31,342 57,870 Escrow Deposits 1,050,000 1,650,000 Total Current Assets 3,873,059 3,442,141 Property and Equipment 1,492,484 288,512 Less: Accumulated Depreciation (194,072 ) (101,545 ) 1,298,412 186,967 Patents 57,002 0 Total Other Assets 1,355,414 186,967 Total Assets 5,228,473 3,629,108 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accrued Expenses and amount payable 736,247 266,390 Total Current Liabilities 736,247 266,390 Long Term Loan 2,269,000 0 COMMITMENTS AND CONTINGENCIES Stockholders’ Equity Preferred Stock $.0001 par value, Authorized 200,000,000 shares; none issued Common Stock, $.0001 par value, Authorized 500,000,000 issued and outstanding,323,035,700 & 205,477,579 shares 32,305 20,448 Additional paid in capital 63,041,095 28,424,747 Accumulated other comprehensive gain (loss) (38,641 ) (37,418 ) Deficit accumulated during the development stage (60,811,533 ) (25,045,059 ) Total Stockholders' Equity 2,223,226 3,362,718 Total Liabilities & Stockholders' Equity 5,228,473 3,629,108 The accompanying notes are an integral part of these financial statements. - 20 - NEW MEDIUM ENTERPISES, INC. (A development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS For the year ended June 30, 2007 For the year ended June 30, 2006 From Inception (August 2, 1999) to June 30, 2007 (As restated) (As restated) $ $ $ Revenues 0 0 0 Operating Expenses: Marketing Expenses 753,104 0 753,104 General and Administrative 3,155,755 5,490,338 10,203,773 Research and Development Costs 12,095,510 544,663 14,174,040 IP written Off - Adjustment 0 0 15,183,860 Founders Stock Option 2001 Exercised 2,991,719 0 2,991,719 Staff Compensation Based Stock Issue 15,805,973 0 15,805,973 Officer's Compensation 410,757 397,323 1,188,126 Unrecoverable Debt Written Off 431,529 0 431,529 Loss on Foreign Currency 35,694 15,834 67,873 Depreciation 97,311 36,219 216,306 Total Operating Expenses 35,777,352 6,484,377 61,016,303 Income (Loss) From Operations (35,777,352 ) (6,484,377 ) (61,016,303 ) Other Income 10,878 30,990 41,868 Investment Income 0 2 150,405 Value added tax recovered 0 12,897 12,897 Loss Before Income Taxes (35,766,474 ) (6,440,488 ) (60,811,133 ) Income Tax (0 ) (200 ) (400 ) Net Loss (35,766,474 ) (6,440,688 ) (60,811,533 ) Loss Per Common Share - Basic and Diluted (0.14 ) (0.04 ) N/A Weighted Average Number of Shares Outstanding 264,256,640 162,524,462 N/A The accompanying notes are an integral part of these financial statements. - 21 - NEW MEDIUM ENTERPISES, INC. (A development stage company) STATEMENT OF CASH FLOWS June 30, 2007 June 30, 2006 From Inception August 2, 1999 to June 30, 2007 (As restated) $ $ $ Cash flows from operating activities Net loss $ (35,766,474 ) $ (6,440,488 ) $ (60,811,533 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 97,311 36,219 198,813 Profit on Insurance claim on Screen Broken (3,262 ) 0 (3,262 ) Stock Issued for Intellectual Property R&D bought 8,100,000 0 22,621,155 Write off of web site development costs 0 0 314,302 Stock issued for services rendered 20,950,192 3,370,590 25,036,543 Stock issued for services rendered – Escrow 600,000 (1,650,000 ) (1,050,000 ) Loss on sale of securities 0 0 (5,044 ) Changes in assets and liabilities: Change in current assets 505,588 (1,054,774 ) (564,895 ) Change in Security deposits (18,684 ) (26,911 ) (45,595 ) Change in current liabilities 469,857 129,997 736,248 Net cash used in operating activities $ (5,065,472 ) $ (5,635,367 ) $ (13,573,268 ) Cash flows from investing activities Proceeds from Insurance Claim 14,039 0 14,039 Proceeds from the sale of Other Co. securities 0 0 13,584 Purchase of fixed assets (including investments) (1,260,974 ) (109,372 ) (1,370,346 ) Purchase (write off) of fixed assets (15,561 ) 0 (212,151 ) Web site development costs/software asset 0 0 (261,402 ) Investment purchased – net 0 0 (20,198 ) Net cash provided from investing activities $ (1,262,496 ) $ (109,372 ) $ (1,836,474 ) Cash flows from financing activities Proceeds from sale of A, B, and C units 200,000 103,700 2,019,950 Offering Costs - private placements 0 0 (69,625 ) Deferred offering costs - registration statement 0 0 (40,000 ) Purchase of Treasury Stock (9,455 ) 0 (13,205 ) Long Term Loan 2,269,000 0 2,269,000 Proceeds from sale of shares and warrants to various officers, founders and investors (600,000 ) 0 1,346,670 Shares issued for Purchase offixed asset 137,468 0 137,468 Proceeds from sale of shares 3,975,000 6,131,544 10,106,544 Net cash provided from financing activities $ 5,972,013 $ 6,235,244 $ 15,756,802 Effects of Exchange gain on Cash (1,223 ) (21,437 ) (38,641 ) Net increase (decrease) in cash and cash equivalents (357,178 ) 469,068 308,419 Cash and cash equivalents, beginning of period 665,597 196,529 0 Cash and cash equivalents, June 30, 2007 $ 308,419 $ 665,597 $ 308,419 The accompanying notes are an integral part of these financial statements. - 22 - NEW MEDIUM ENTERPISES, INC. (A development stage company) STATEMENT OF STOCKHOLDERS’ EQUITY For the period July 1, 2005 - June 30, 2007 Retained Accumulated Per Additional Earnings Other Share Common Stock Paid-in (Accumulated Comprehensive Amount Shares Amount Capital Deficit) Loss Totals Balances June 30, 2005 (As restated) 119,570,879 11,957 18,827,404 (18,604,571 ) (15,981 ) 218,809 Issuance of shares for services August 18, 2005 0.1 1,000,000 100 99,900 100,000 Issuance of shares for services August 18, 2005 0.1 5,600,122 560 559,451 560,011 Issuance of shares for Pre-Acquisition Shareholders September 15, 2005 0.05 915,080 92 45,922 46,014 Issuance of shares for services September 20, 2005 0.1 3,750,000 375 374,625 375,000 Issuance of shares for services September 20, 2005 0.1 250,000 25 24,975 25,000 Issuance of shares for services September 20, 2005 0.1 2,000,000 200 199,800 200,000 Issuance of shares for services September 20, 2005 0.1 350,000 35 34,965 35,000 Sale of common stock to investor September 20, 2005 0.15 5,000,000 500 749,500 750,000 Sale of common stock to investor October 13, 2005 0.1 3,000,000 300 299,700 300,000 Sale of common stock to investor November 14, 2005 0.1 1,500,000 150 149,850 150,000 Sale of common stock to investor December 14, 2005 0.1 1,500,000 150 149,850 150,000 Sale of common stock to investor December 15, 2005 0.1 500,000 50 49,950 50,000 Sale of common stock to investor December 20, 2005 0.125 480,000 48 59,952 60,000 Sale of common stock to investor December 28, 2005 0.1 1,500,000 150 149,850 150,000 Sale of common stock to investor January 20, 2006 0.1 1,500,000 150 149,850 150,000 Warrants exercised February 1, 2006 0.1 100,000 10 9,990 10,000 Sale of common stock to investor March 9, 2006 0.12 500,000 50 59,950 60,000 Warrants Exercised March 10, 2006 0.1 100,000 10 9,990 10,000 Warrants Exercised March 22, 2006 0.1 100,000 10 9,990 10,000 Sale of common stock to investor March 28, 2006 0.12 2,083,334 208 249,792 250,000 Warrants Exercised 06-Apr-06 0.10 300,000 30 29,970 30,000 Sale of common shares to investor 07-Apr-06 0.12 2,083,334 208 249,792 250,000 Sale of common shares to investor 12-Apr-06 0.15 10,000 1 1,499 1,500 Issuance of shares for services 13-Apr-06 0.17 1,250,000 125 212,375 212,500 Sale of common shares to investor 13-Apr-06 0.15 100,000 10 14,990 15,000 Sale of common shares to investor 13-Apr-06 0.15 300,000 30 44,970 45,000 Sale of common shares to investor 13-Apr-06 0.15 200,000 20 29,980 30,000 Sale of common shares to investor 13-Apr-06 0.15 300,000 30 44,970 45,000 Sale of common shares to investor 17-Apr-06 0.15 90,000 9 13,491 13,500 Warrants Exercised 17-Apr-06 0.10 200,000 20 19,980 20,000 Sale of common shares to investor 18-Apr-06 0.14 1,428,571 143 199,857 200,000 Sale of common shares to investor 18-Apr-06 0.15 333,334 33 49,967 50,000 Sale of common shares to investor 20-Apr-06 0.15 200,000 20 29,980 30,000 Sale of common shares to investor 20-Apr-06 0.15 60,000 6 8,994 9,000 Sale of common shares to investor 20-Apr-06 0.15 50,000 5 7,495 7,500 Sale of common shares to investor 20-Apr-06 0.12 7,178,593 718 860,713 861,431 Sale of common shares to investor 21-Apr-06 0.15 50,000 5 7,495 7,500 Sale of common shares to investor 24-Apr-06 0.15 100,000 10 14,990 15,000 Sale of common shares to investor 25-Apr-06 0.15 283,334 28 42,472 42,500 Sale of common shares to investor 25-Apr-06 0.145 1,666,666 167 241,500 241,667 Sale of common shares to investor 25-Apr-06 0.145 1,666,666 167 241,500 241,667 Sale of common shares to investor 25-Apr-06 0.15 300,000 30 44,970 45,000 Sale of common shares to investor 25-Apr-06 0.15 300,000 30 44,970 45,000 Sale of common shares to investor 01-May-06 0.15 90,000 9 13,491 13,500 Sale of common shares to investor 03-May-06 0.15 200,000 20 29,980 30,000 Issuance of shares for services (in event of payment default) 12-May-06 0.1 3,000,000 200 299,800 300,000 Sale of common shares to investor 19-May-06 0.15 266,666 27 39,973 40,000 Sale of common shares to investor 19-May-06 0.15 100,000 10 14,990 15,000 Warrants exercised 24-May-06 0.10 237,000 24 23,676 23,700 Issuance of shares for services 01-Jun-06 0.15 1,000,000 100 149,900 150,000 Issuance of shares for services 01-Jun-06 0.15 250,000 25 37,475 37,500 Release of debenture on subsidiary 23-Jun-06 0.095 12,500,000 1,250 1,186,250 1,187,500 Issuance of shares for services 23-Jun-06 0.095 2,000,000 200 189,800 190,000 Issuance of shares for services 23-Jun-06 0.095 1,000,000 100 94,900 95,000 Sale of common shares to investor 23-Jun-06 0.13 256,411 25 33,308 33,333 Issuance of shares for services 23-Jun-06 0.095 160,256 16 15,208 15,224 Issuance of shares to officer for services 23-Jun-06 0.095 667,000 66 63,299 63,365 Issuance of shares to officer for services 23-Jun-06 0.095 667,000 67 63,298 63,365 Sale of common shares to investor 23-Jun-06 0.13 256,411 26 33,307 33,333 Issuance of shares for services 23-Jun-06 0.095 160,256 16 15,208 15,224 Issuance of shares for merger held in Escrow 29-Jun-06 0.11 15,000,000 1,500 1,648,500 1,650,000 Comprehensive Loss (21,437 ) (21,437 ) Net Loss for the year to 30 June 2006 (6,440,488 ) (6,440,488 ) Balances 30 June 2006 (As restated) 205,477,579 20,448 28,424,747 (25,045,059 ) (37,418 ) 3,362,718 Issuance of shares for services 17 July 2006 0.09 133,333 13 11,987 12,000 Issuance of shares for services 05 September 2006 0.23 50,000 5 11,495 11,500 Issuance of shares for services 05 September 2006 0.23 50,000 5 11,495 11,500 Issuance of shares for services 05 September 2006 0.23 25,000 3 5,747 5,750 Issuance of shares for services 13 September 2006 0.33 17,000 2 5,608 5,610 Issuance of shares for services 19 October 2006 0.44 104,167 10 45,823 45,833 Issuance of shares for services 19 October 2006 0.44 667,000 67 293,413 293,480 Issuance of shares for services 19 October 2006 0.44 1,000,000 100 439,900 440,000 Issuance of shares for services 19 October 2006 0.44 100,000 10 43,990 44,000 2001 Options exercised 5 December 2006 0.40 6,269,641 627 2,507,229 2,507,856 Sale of common shares to investor 5 December 2006 0.25 800,000 80 199,920 200,000 Sale of common shares to investor 5 December 2006 0.25 480,000 48 119,952 120,000 Sale of common shares to investor 5 December 2006 0.25 1,000,000 100 249,900 250,000 Sale of common shares to investor 5 December 2006 0.25 400,000 40 99,960 100,000 Sale of common shares to investor 5 December 2006 0.25 100,000 10 24,990 25,000 Sale of common shares to investor 5 December 2006 0.25 1,000,000 100 249,900 250,000 Sale of common shares to investor 5 December 2006 0.25 400,000 40 99,960 100,000 Sale of Common Shares to Investor 5 December 2006 0.25 120,000 12 29,988 30,000 Sale of common shares to investor 5 December 2006 0.25 800,000 80 199,920 200,000 Sale of common shares to investor 5 December 2006 0.25 200,000 20 49,980 50,000 Sale of common shares to investor 5 December 2006 0.25 600,000 60 149,940 150,000 Termination of MPEG Joint Venture 29 December 2006 0.11 (15,000,000 ) (1,500 ) (1648,500 ) (1,650,000 ) Adjustment to Opening Balance REF 12 May 06 (200 should be 300) 100 (100 ) Issuance of share (Held in Escrow) 29 December 2006 0.05 3,000,000 300 149,700 150,000 Issuance of share (Held in Escrow) 29 December 2006 0.1 24,000,000 2,400 2,397,600 2,400,000 Issuance of share (Held in Escrow) 29 December 2006 0.30 10,000,000 1,000 2,999,000 3,000,000 Issuance of shares for Services 3January 2007 0.26 1,000,000 100 259,900 260,000 Issuance of share to investor 3 January 2007 0.2 4,000,000 400 799,600 800,000 Issuance of share to investor 28 February 2007 0.2131 117,316 12 24,988 25,000 Issuance of share for services 20 March2007 0.30 40,000,000 4,000 11,996,000 12,000,000 Issuance of share to investor 31 March2007 0.25 1,500,000 150 374,850 375,000 Termination of BEW Joint Venture 31 March 2007 0.10 (24,000,000 ) (2,400 ) (2,397,600 ) (2,400,000 ) Adjustment to issuance for services 1 April 2007 0.30 (1,000,000 ) (100 ) (299,900 ) (300,000 ) Issuance for services 3 April 2007 0.29 275,000 28 79,722 79,750 Issuance for services 3 April 2007 0.29 275,000 28 79,722 79,750 Issuance for services 4 April 2007 0.28 100,000 10 27,990 28,000 Issuance of share to investor 11 April 2007 0.18 555,422 56 99,944 100,000 Issuance of share to investor 24 April 2007 0.23 2,173,913 217 499,783 500,000 Issuance for services 30 April 2007 0.23 2,250,000 225 517,275 517,500 Penalty issuance of share to investors for nonSB2 registration - 25 May 2007 0.26 668,000 67 173,613 173,680 Penalty issuance of share to investors for nonSB2 registration - 25 May 2007 0.26 287,000 29 74,591 74,620 Issuance of shares for assets purchased from Semilla 1 June 2007 0.27 30,000,000 3,000 8,097,000 8,100,000 Issuance for services 1 June 2007 0.27 5,000,000 500 1,349,500 1,350,000 Issuance for services 1 June 2007 0.27 2,000,000 200 539,800 540,000 Issuance of share to investors 7 June 2007 0.25 2,400,000 240 599,760 600,000 Issuance for services 7 June 2007 0.18 250,000 25 44,975 45,000 Warrants exercised 7 June 2007 0.10 2,000,000 200 199,800 200,000 2001 Options exercised 14 June 2007 0.30 1,612,875 161 483,702 483,863 Issuance of shares to investor 20 June 2007 0.25 400,000 40 99,960 100,000 Issuance for services 20 June 207 0.18 41,667 4 7,496 7,500 Issuance of shares to investor 29 June 2007 0.25 1,500,000 150 374,850 375,000 Issuance of shares to 10 investors 29 June 2007 0.25 6,000,000 600 1,499,400 1,500,000 Issuance for services Re Jan 07 inv 29 June 2007 0.32 45,208 4 14,463 14,467 Issuance for services Re Feb 07 inv 29 June 2007 0.35 59,619 6 20,861 20,867 Issuance for services Re Mar 07 inv 29 June 2007 0.29 96,092 10 27,857 27,867 Issuance for services Re Apr 07 inv 29 June 2007 0.23 105,217 11 24,189 24,200 Issuance for services Re May 07 inv 29 June 2007 0.28 86,429 8 24,192 24,200 Issuance for services Re June 07 inv 29 June 2007 0.30 86,222 8 25,859 25,867 Issuance for services 29 June 2007 - Shares last year issued 0.095 1,400,000 140 132,860 133,000 Cancellation of shares buy back 0.2198 (43,000 ) (4 ) (9,451 ) (9,455 ) Comprehensive Loss (1,223 ) (1,223 ) Net Loss for the year to June 30, 2007 (35,766,474 ) (35,766,474 ) Balances 30 June 2007 323,035,700 32,305 63,041,095 (60,811,533 ) (38,641 ) 2,223,226 The accompanying notes are an integral part of these financial statements. - 23 - NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 NOTE 1 - FORMATION AND BUSINESS OF THE COMPANY New Medium Enterprises, Inc. (the "Company") was organized on August 2, 1999 in the State of Nevada under the name Shopoverseas.com, Inc. On July 10, 2000 the name was changed to New Medium Enterprises, Inc. The Company's original intention was to operate as an Internet based E-commerce Company. Several web sites were formulated whose purpose was the sale of various goods and services to both consumers and businesses. During a prior fiscal period, management had decided to cease any further expenditure in regard to the web site and had written off the total cost in the prior period. On January 13th, 2004 the Board of Directors and majority shareholders of the Company agreed to restructure the Business and acquired all the intellectual property assets pertaining to a new High Storage Optical Disc format with a storage capacity of eight times the normal DVD9 disc available today. The acquisition of the intellectual property was made from MultiDisk Ltd and TriGM International SA. Having assimilated the intellectual property of both companies, the Company embarked upon the development of the Versatile Multilayer Optical Disc and related products. Subsidiaries: The company incorporated the following subsidiaries. A) New Medium Enterprises UK Ltd (formed previously as Prime Discs UK Ltd), incorporated on February 18, 2004, under the laws of England and Wales. B) New Medium Management Ltd (formed previously as Wilton Business Services Ltd), incorporated on May 13, 2004, under the laws of England and Wales. C) New Medium Enterprises Asia Pacific Ltd, incorporated on June 2, 2006 under the laws of China, Peoples Republic of China. D) New Medium Enterprises China Ltd, incorporated on June 2, 2006 under the laws of China, Peoples Republic of China. E) New Medium Entertainment Ltd - incorporated 19 September 2006, under the laws of England and Wales. F) New Medium Electronics Ltd - incorporated 19 September 2006, under the laws of England and Wales. G) Intellitain Media, Inc. - incorporated 13 July 2000 under NEVADA, USA laws. New Medium Enterprises, Inc. owns 100% of A), B), C), E), F), and G).New Medium Enterprises, Asia Pacific owns 51% of (D); the other 49% is owned by other parties as at June 30th 2007. As of July 5th 2007 the other party transferred all the shares of NME China Ltd to New Medium Asia Pacific Ltd. NME Inc. holds 100% of all above companies as of the reporting date. The losses, attributed to minority interest, which were incurred by one subsidiary company and included in the consolidated statement of operations for the year ended June 30 2007 have not been shown separately in financial statements because they are considered to be immaterial. The minority interest during the year was $15,307, but restricted to $627, the value of shares held by minority interest. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The financial statements include the accounts of New Medium Enterprises, Inc. and its subsidiaries. Inter-company transactions and balances have been eliminated. Equity investments in which we exercise significant influence, but do not control and are not the primary beneficiary, are accounted for using the equity method. Investments in which we are not able to exercise significant influence over the investee are accounted for under the costs method. Foreign Currencies Assets and liabilities recorded in foreign currencies are translated at the exchange rate on the balance sheet date. Revenue and expenses are translated at average rates of exchange prevailing during the year. Translation adjustments resulting from this process are charged or credited to Other Comprehensive Income (OCI). Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, revenue and expenses as well as the disclosure of contingent assets and liabilities in the financial statement. Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents consists of cash, money market funds and other highly liquid investments with a maturity of three months or less from the date of purchase. The Company has not experienced any losses on its cash or cash equivalents. - 24 - NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 Investments Investments include marketable common stock traded on the stock exchange. The marketable securities are classified as available for sale, and are measured at fair value in the balance sheet. Unrealized gains and losses on investments are recorded net of tax as a separate component of stockholders' equity. Gains and losses on securities sold are determined based on the specific identification method. Property and Equipment Property and equipment are stated at cost. Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and settlements are capitalized. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Furniture and Fixtures and Office Equipment 3 years Plant and Machinery 3 years Others 3 years As of June 30, 2007, and June 30, 2006 Property, Plant & Equipment consist of the following: 2007 2006 Furniture and Fixture $ 325,865 $ 75,392 Plant and Machinery 163,396 213,120 Others 1,003,223 0 Total 1,492,484 288,512 Accumulated depreciation (194,072 ) (101,545 ) Net Fixed Asset $ 1,298,412 $ 186,967 Intangible Assets Intangible assets are amortized using the straight-line method over their estimated period of benefit, ranging from one to ten years. We evaluate the recoverability of intangible assets periodically and take into account events or circumstances that warrant revised estimates of useful lives or that indicate that impairment exists. On June 21, 2007, in response to a comment raised by the staff of the Securities and Exchange Commission (“SEC”) concerning New Medium Enterprises, Inc.’s (the “Company”) accounting treatment of its acquired intellectual property, and based upon our related discussions with the SEC, our management has concluded that the Company will expense amounts incurred in the acquisition of research and development projects from MultiDisk Ltd. and TriGM International SA as of the date of the consummation of the acquisition of those projects. Those amounts had been capitalized as an intangible asset in the fiscal year ending June 30, 2004 and were to be amortized over the expected life of the asset. Accordingly, the Audit Committee and our management concluded that our previously issued audited financial statements for the fiscal years ended June 30, 2006, 2005 and 2004 and our previously issued unaudited interim financial statements for the period ended September 30, 2006 and all subsequent interim periods are required to be amended to reflect the above changes as required by FASB141. Revenue Recognition The Company recognizes revenue on the accrual basis as the related services are provided to customers and when the customer is obligated to pay for such services. Revenue from product sales is recognized when title transfers to customers, primarily on shipment. For the years ended June 30, 2007 and 2006 there were no significant revenues. Research and Development Research and development expenses include payroll, employee benefits, stock-based compensation, and other headcount-related costs associated with product development. We have determined that technological feasibility for our software products is reached shortly before the products are released to manufacturing. Costs incurred after technological feasibility is established are not material, and accordingly, we expense all research and development costs when incurred. All the costs incurred on authoring software have been capitalized as technological feasibility was established on January 31, 2007. The Company has issued 10 million shares at 30 cents per share to Digital Challenge for research and development. During the year, 7 million shares worth $2.1 million are shown in research and development expense and 3 million balance has been held in escrow (for release in the next 3 years). The company has also acquired software developed by Semilla Corporation for authoring tools and has paid $125k in cash, $1.125 million in notes payable and 30 million shares at 0.27 cents per share. The whole amount of $9.35 million is major part of research and development expense in the profit and loss account. - 25 - NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 Loss Per Share In accordance with Statement of Financial Accounting Standards No. 128, "Earnings Per Share", the computation of net loss per share is based upon the weighted average number of common shares issued and outstanding for the reporting period. Common stock equivalents related to options, warrants and convertible securities are excluded from the computation when the effect would be anti-dilutive. New Accounting Pronouncements In May 2005, the FASB issued SFAS No. 154, "Accounting Changes and Error Corrections." This statement applies to all voluntary changes in accounting principle and requires retrospective application to prior periods' financial statements of changes in accounting principle, unless this would be impracticable. This statement also makes a distinction between "retrospective application" of an accounting principle and the "restatement" of financial statements to reflect the correction of an error. This statement is effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005.The company hadrestated the Financial Statements as required by accounting standards. Please see Note 4 on Intellectual property. In February 2006, FASB issued SFAS No. 155, "Accounting for Certain Hybrid Financial Instruments". ("SFAS No. 155").SFAS No. 155 amends SFAS No 133, "Accounting for Derivative Instruments and Hedging Activities", and SFAF No. 140, "Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities".SFAS No. 155 permits fair value re-measurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, clarifies which interest-only strips and principal-only strips are not subject to the requirements of SFAS No. 133, establishes a requirement to evaluate interest in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives, and amends SFAS No. 140 to eliminate the prohibition on the qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This statement is effective for all financial instruments acquired or issued after the beginning of the Company’s first fiscal year that begins after September 15, 2006. In December 2004, the FASB issued FASB Statement No. 123R, "Share-Based Payment, an Amendment of FASB Statement No. 123" ("FAS No. 123R"). FAS No. 123R requires companies to recognize in the statement of operations the grant-date, fair value of stock options and other equity-based compensation issued to employees. FAS No. 123R is effective beginning in the Company's first quarter of fiscal 2006.The financial statements of New Medium Enterprises Inc has been prepared in accordance with this new standard. In June 2005, the EITF reached consensus on Issue No. 05-6, Determining the Amortization Period for Leasehold Improvements ("EITF 05-6.") EITF 05-6 provides guidance on determining the amortization period for leasehold improvements acquired in a business combination or acquired subsequent to lease inception. The guidance in EITF 05-6 will be applied prospectively and is effective for periods beginning after June 29, 2005. EITF 05-6 is not expected to have a material effect on the company’s consolidated financial position or results of operations. In June 2005, the FASB Staff issued FASB Staff Position 150-5 ("FSP150-5"), "Issuers Accounting under FASB Statement No.150 for Freestanding Warrants and Other Similar Instruments on Shares that are Redeemable."FSP150-5 addresses whether freestanding warrants and other similar instruments on shares that are redeemable, either puttable or mandatorily redeemable, would be subject to the requirements of FASB Statement No.150, "Accounting for Certain Financial Instruments with Characteristics of Both Liabilities and Equity," regardless of the timing or the redemption feature or the redemption price. The FSP is effective after June30, 2005. The financial statements of the Company have been prepared in accordance with this new standard. On February16, 2006 the Financial Accounting Standards Board (FASB) issued SFAS 155, “Accounting for Certain Hybrid Instruments,” which amends SFAS 133, “Accounting for Derivative Instruments and Hedging Activities,” and SFAS 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.” SFAS 155 allows financial instruments that have embedded derivatives to be accounted for as a whole (eliminating the need to bifurcate the derivative from its host) if the holder elects to account for the whole instrument on a fair value basis. SFAS 155 also clarifies and amends certain other provisions of SFAS 133 and SFAS 140. This statement is effective for all financial instruments acquired or issued in fiscal years beginning after September15, 2006. The Company does not expect its adoption of this new standard to have a material impact on its financial position, results of operations or cash flows. In March 2006, the FASB issued FASB Statement No.156, "Accounting for Servicing of Financial Assets," an amendment to FASB Statement No.140 ("Statement 156'). Statement 156 requires that an entity recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a service contract under certain situations. The new standard is effective for fiscal years beginning after September 15, 2006. The Company does not expect its adoption of this new standard to have a material impact on its financial position, results of operations or cash flows. In September, 2006, FASB issued SFAS 157 "Fair Value Measurements". This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements.This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on financial statements. - 26 - NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 In September 2006, FASB issued SFAS 158 "Employers Accounting for Defined Benefit Pension and Other Postretirement Plans", an amendment of FASB Statements No. 87, 88, 106, and 132(R). This Statement improves financial reporting by requiring an employer to recognize the over-funded or under-funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position, and to recognize changes in that funded statues in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the following information in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements. a) A brief description of the provisions of this Statement; b) The date that adoption is required; c) The date the employer plans to adopt the recognition provisions of this Statement, if earlier. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008.The management is currently evaluating the effect of this pronouncement on financial statements. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities.” SFAS No. 159 permits entities to choose to measure many financial instruments, and certain other items, at fair value. SFAS No. 159 applies to reporting periods beginning after November 15, 2007. The adoption of SFAS No. 159 is not expected to have a material impact on the Company’s financial condition or results of operations NOTE 3 - LIQUIDITY AND PROFITABILITY As reflected in the accompanying financial statements, the Company incurred losses for the current and prior periods and expects to incur a loss in the upcoming fiscal period. Based upon the cash utilization rate and in order to maintain the Company for the following year, management will have to raise additional funds through equity and or debt financing. It is management's opinion that it can raise the needed capital. The company has written off intellectual property, previously capitalized, that has severely affected the Profit and Loss account. All figures are restated as per SEC rules. NOTE 4 - INVESTMENT IN INTELLECTUAL PROPERTY On January 13, 2004, the Company acquired the business and all the intellectual property assets pertaining to a new DVD format from MultiDisk Ltd. and TriGM International SA. In connection with the acquisition the Company issued 72,605,776 shares of its stock to the shareholders of MultiDisk and TriGM. These shares were valued at $14,521,155, which approximates the fair market value of the shares. The Company also paid additional fees in funding, legal and brokerage fees, which have been capitalized, and part of these funds ($150,000) was allocated to Machinery and Equipment. According to the acquisition agreement with MultiDisk Ltd and TriGM International, S.A., the Company was obligated to pay certain milestone payments amounting to $87,000 each upon the raising of capital in excess of $500,000. To date, $174,000 of milestone payments have been made under this agreement. On June 23, 2005, the Company converted the following outstanding obligations owed to two of its principal shareholders into the Common stock of the company: May Ltd. $87,000 debt converted into 1,740,000 Common shares; TriGM Ltd. $87,000 debt converted into 1,740,000 Common Shares. This reflects the payment of the $174,000. Additionally, the Company offered Series A warrant holders the right to lower the exercise price from $1.50 to $.25 a share in return for assigning six out of seven warrants to certain parties providing services to the Company in lieu of compensation. A total of 1,300,000 warrants were lowered to $.25 exercise price. On July 18, 2003 the Board of Directors voted to extend the Series A, B, C, D and E warrants until July 2005. On June 21, 2007, in response to a comment raised by the staff of the Securities and Exchange Commission (“SEC”) concerning New Medium Enterprises, Inc.’s (the “Company”) accounting treatment of its acquired intellectual property, and based upon our related discussions with the SEC, our management has concluded that the Company should expense amounts incurred in the acquisition of research and development projects from MultiDisk Ltd. and TriGM International SA as of the date of the consummation of the acquisition of those projects. Those amounts had been capitalized as an intangible asset in the fiscal year ending June 30, 2004 and were to be amortized over the expected life of the asset. The Company capitalized certain expenses as Intellectual Property in amounts totalling $14,877,509 and $306,351 during fiscal years ended June 30, 2004 and June 30, 2005, respectively. These costs, which are research and development in nature, are required to be expensed under U.S. generally accepted accounting principles. The effect of this change is a direct charge to expense in those periods of all amounts previously capitalized. This change in accounting treatment will cause our net loss to increase from $156,483 to $15,033,992 for the fiscal year ended June 30, 2004 and from $2,073,734 to $2,380,085 for the fiscal year ended June 30, 2005. - 27 - NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 Financial Statement Restatements The restatements for the year –ended June 30, 2004, June 30, 2005 and June 30, 2006 are summarized as follows: Balance Sheet June 2004 June 2005 June 2006 June 2007 Previously reported As restated Previously reported As restated Previously reported As restated As stated in June 2007 $ Total assets 15,147,078 269,569 15,539,062 355,202 18,812,968 3,629,108 5,228,473 Total liabilities 53,314 53,314 136,393 136,393 266,390 266,390 3,005,247 Additional paid-in capital 16,452,400 16,452,400 18,839,361 18,839,361 28,445,195 28,445,195 63,073,400 Accumulated deficit including Comprehensive loss (1,358,636 ) (16,236,145 ) (3,436,692 ) (18,620,552 ) (9,898,617 ) (25,082,477 ) (60,850,174 ) Total shareholders' equity 15,093,764 216,255 15,402,669 218,809 18,546,578 3,362,718 2,223,226 Total liabilities and shareholders' equity 15,147,078 269,569 15,539,062 355,202 18,812,968 3,629,108 5,228,473 Statement of Operations June 2004 June 2005 June 2006 June 2007 Previously reported As restated Previously reported As restated Previously reported As restated As stated in June 2007 $ General, Administrative, Depreciation & Officers Compensation 188,086 188,086 1,103,801 1,103,801 5,939,714 5,939,714 23,681,842 Research and Development Costs 0 0 971,290 971,290 544,663 544,663 12,095,510 Purchased IP and R&D Costs Written off 0 14,877,509 0 306,351 0 0 0 Other Income (31,585 ) (31,585 ) (1,557 ) (1,557 ) (43,889 ) (43,889 ) (10,878 ) Income Tax 0 0 200 200 200 200 0 Net loss (156,483 ) (15,033,992 ) (2,073,734 ) (2,380,085 ) (6,440,688 ) (6,440,688 ) (35,766,474 ) Loss per share, basic and diluted (0.01 ) (0.30 ) (0.02 ) (0.03 ) (0.03 ) (0.03 ) (0.14 ) Statements of Cash Flows - yearly June 2004 June 2005 June 2006 June 2007 Previously reported As restated Previously reported As restated Previously reported As restated As stated in June 2007 $ Cash Flow from Operating Activities (46,753 ) (14,924,262 ) (1,523,212 ) (1,829,563 ) (5,635,367 ) (5,635,367 ) (5,065,472 ) Cash Flow from Investing activities (14,928,227 ) (50,718 ) (313,857 ) (7,506 ) (109,372 ) (109,372 ) (1,262,496 ) Cash Flow from financing activities 14,521,155 14,521,155 1,934,000 1,934,000 6,235,244 6,235,244 5,972,013 Effects of Exchange gain on Cash (139 ) (139 ) (4,332 ) (4,332 ) (21,437 ) (21,437 ) (1,223 ) Net Increase and decreasein cash and cash Equivalents (453,964 ) (453,964 ) 92,599 92,599 469,068 469,068 (357,178 ) Cash and cash equivalents at the beginning of the period 557,894 557,894 103,930 103,930 196,529 196,529 665,597 Cash and cash equivalents at the end of period 103,930 103,930 196,529 196,529 665,597 665,597 308,419 - 28 - NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 Restatement of Complete Cash Flow Statements - From Inception to Date Inception to June 30, 2006 (As Reported) Adjustment of IP Written Off Inception to June 30, 2006 (Restated) Year ended June 30, 2007 Cash flow from August 2, 1999 toJune 2007 (Restated) $ Cash flows from operating activities Net loss (9,861,199 ) (15,183,860 ) (25,045,059 ) (35,766,474 ) (60,811,533 ) Depreciation and amortization 101,502 101,502 97,311 198,813 Profit on insurance claim on Screen (3,262 ) (3,262 ) Stock issued for services rendered - Comp 14,521,155 14,521,155 8,100,000 22,621,155 Write off of web site development costs 314,302 314,302 314,302 Stock issued for services rendered - Comp 4,086,351 4,086,351 20,950,192 25,036,543 Stock issued for services rendered – Escrow (1,650,000 ) (1,650,000 ) 600,000 (1,050,000 ) Loss on sale of securities (5,044 ) (5,044 ) (5,044 ) Changes in assets and liabilities - Change in current assets (1,070,483 ) (1,070,483 ) 505,588 (564,895 ) Change in security deposits (26,911 ) (26,911 ) (18,684 ) (45,595 ) Change in current liabilities 266,391 266,391 469,857 736,248 Net cash used in operating activities 6,676,064 (15,183,860 ) (8,507,796 ) (5,065,472 ) (13,573,268 ) Cash flows from investing activities Proceed from insurance claim 14,039 14,039 Proceeds from the sale of securities 13,584 13,584 13,584 Purchase of fixed assets (including investments) (109,372 ) (109,372 ) (1,260,974 ) (1,370,346 ) Purchase (write off) of fixed assets (196,590 ) (196,590 ) (15,561 ) (212,151 ) Web site development costs/software asset (261,402 ) (261,402 ) (261,402 ) Investment in intellectual property (15,183,860 ) 15,183,860 Investment purchased – net (20,198 ) (20,198 ) (20,198 ) Net cash provided from investing activities (15,757,838 ) 15,183,860 (573,978 ) (1,262,496 ) (1,836,474 ) Cash flows from financing activities Proceeds from sale of A toFunits 1,819,950 1,819,950 200,000 2,019,950 Offering costs - private placements (69,625 ) (69,625 ) (69,625 ) Deferred offering costs - registration statement (40,000 ) (40,000 ) (40,000 ) Purchase of Treasury Stock (3,750 ) (3,750 ) (9,455 ) (13,205 ) Notes payable 2,269,000 2,269,000 Shares issued for buying asset 137,468 137,468 Proceeds from sale of shares and warrants to various officers, founders and investors 1,946,670 1,946,670 (600,000 ) 1,346,670 Proceeds from sale of shares 6,131,544 6,131,544 3,975,000 10,106,544 Net cash provided from financing activities 9,784,789 9,784,789 5,972,013 15,756,802 Effects of Exchange gain on Cash (37,418 ) (37,418 ) (1,223 ) (38,641 ) Net increase (decrease) in cash and cash equivalents 665,597 665,597 (357,178 ) 308,419 Cash and cash equivalents, beginning of period 665,597 Cash and cash equivalents at the end of the period 665,597 665,597 308,419 308,419 - 29 - NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 NOTE 5 - INCOME TAXES The Company accounts for income taxes in accordance with Statement of Financial Accounting Standards No. 109 "Accounting for Income Taxes" ("SFAS 109"). Under the asset and liability method, deferred income taxes are recognized for the tax consequences of "temporary differences" by applying enacted statutory tax rates applicable to future years to differences between the financial statements carrying amounts and the tax bases of existing assets and liabilities. Under SFAS 109, deferred tax assets may be recognized for temporary differences that will result in deductible amounts in future period. A valuation allowance is deferred tax asset will not be realized. As of June 30, 2007 the Company had a Federal and State tax net operating loss of approximately $55,010,334. The Company established a 100% valuation allowance equal to the net deferred tax assets, as the Company could not conclude that it was more likely than not that the deferred tax asset would be realized. NOTE 6 - COMMITMENTS AND CONTINGENCIES Commercial Property The Company rents office space from a third party on a month-to-month basis in the UK, amounting to $12,200 per month and three month notice is required to cancel the contract. The Company also rents office in Los Angeles, California for $1,965.50 per month and in China for one year, at $3,387 per month. Space is rented in India for 3 years, $2,000 per month from January 2007. Except UK, all above lease agreements are cancellable at one month notice. The company also has leasing agreement for approximately $450 per month for computer equipment, which ends in October 2007. Rent Expense for the year ending June 30 2007 and 2006 was $165,774 and $ 84,900 respectively. Obligations Table: Year Ending June 30, Obligation 2008 $ 60,795 Thereafter 0 Total $ 60,795 Insurance Directors and Officers Insurance at $2,049 for 10 months starting May 2007. Commercial Commitments 1. In May 2006, the company entered into a contract for Design and Construction of a VMD Replication Line with VDL-ODMS. The project was reassessed and re-priced in July 2007. Under the new deal with VDL-ODMS, the company agreed to pay Euros 1,550,000 for the first VMD Line and has paid Euros 240,000 in July. The balance is backed by the Atradius line of credit. The company will pay the balance in two instalments on completion of assembly and testing of equipment 2. On June 17, 2006, the Company signed an agreement with Doug Carson, Inc. to develop the VMD file format for VMD Optical Discs for a contractual price of $500,000. In July 2006, the company approved the security agreement with DCA, Inc., and signed a promissory note for $150,000 secured by 3,000,000 shares in NME, Inc. From July to September, a total of $250,000 was paid, leaving $100,000 due in October and a final payment of $150,000 in December 2006. But it is important to note that the project was put on hold by mutual agreement awaiting certain technical developments related to the Encryption developed by the Studios - AACS. Since the Encryption developed by the Studios faced technical difficulties the integration of the encryption tool had to be delayed. As the project is yet to be completed, these shares are still held in Escrow and the final amounts are unpaid. We have received from DCA the DDP 3.0 standard for VMD11, VMD22,DDP image maker software for DDP3.0 and we are waiting for the delivery of modified software and hardware DDP encoder for mastering. 3. In October 2006, the company appointed COMDRP for communication and press relation services in France for a monthly fee of Euros 1,800 ($2,440) commencing from 1st November 2006. This contract can be terminated at one month written notice. 4. In December 2006, the company entered into a HD playback Software Purchase Agreement with SSX for a total purchase price of $22,500. The company made an initial payment of $11,250 and one instalment of $5,625. The final balance of $5,625 was to be paid on delivery and verification of the software. 5. In December 2006, the subsidiary, NME Entertainment Ltd signed an agreement with HGC Films (JIAHUA LTD) for the acquisition of 5 Chinese titles for $30,000 in total. The company has paid $15,000 upfront and is committed to pay $5,000 per year for next three years. - 30 - NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 6. In December 2006, the company approached V2 Solutions for the design and development of authoring software and other related assignments (E-commerce, Graphic designing, and C++, Java programming). As per the agreement, the company would pay an estimated amount of$12,000-$20,000 per monthin cash and NME equity equivalent to half of the invoice per month at a 25% discounted rate (calculated at the closing price of the last working day of the month) on receipt of invoice from V2 Solutions for one year. This contract of services was suspended on June 29, 2007 until renegotiated. 7. In February 2007, the company signed its first U.S based distribution deal with PC Rush to bring its HD Versatile Multilayer Disc (VMD) players to the U.S. market for the first time. PC Rush will distribute and market the HD VMD Media Player Duo and HD VMD Media Player Quattro, which will allow consumers to play their existing standard-definition DVD collections up-converted to HD, as well as allow consumers entrance into the HD playback market with the high quality, and high value VMD disc format. There is a monthly marketing plan fee of $10,000 for the first 6 months, and thereafter, the greater of 1% of the monthly sales or $7,500. This deal is conditional upon the launch of players. The Company is going ahead with PC Rush in the 4th Quarter of 2007. 8. In March 2007, the Company entered into an agreement with Mr. Rashid Karmastaji, President of Friend Real Estate Co., to represent NME and to promote VMD Discs and Players to maximize sales and market presence in Dubai, U.A.E. The company will grant Mr. Rashid Karmastaji 400,000 share warrants in exchange for his services. These warrants have the right to be exercised at 0.25 cents over next three years. The Company is committed to paya15% commission on royalties earned from the sale of VMD products in the region. 9. In March 2007, the company signed a memorandum of understanding with Tsuburaya Dream Factory (TDF) to establish a Joint Venture for sales management, promotion, and marketing activities in Japan. The company will contribute 50% of the Joint Venture Capital calculated as US$42,000 (YY 10 Million). Profits from the Joint Venture will be shared equally. The JV is yet to be validated. As at March 31, Commercial Commitments 2008 $ 160,625 Thereafter 5,000 Total $ 165,625 Please see subsequent events on further acquisitions of film rights as well as forward looking statements Legal Proceedings There are no material legal proceedings to which the Company is a party to, or to which any of the Company's properties are subject. Related Party Transactions The company paid the following to related parties during the two fiscal years end June 30, 2006 and June 30, 2007: June 30, 2007 June 30, 2006 May Ltd (Travel and certain expenses) $ 0 $ 39,304 For R&D V Tech For Labs and Material $ 162,600 $ 175,241 For Contracted Staff Turtle Technologies (India) Pvt Ltd (Sub of Silicon Valley Plc) $ 53,762 $ 72,217 For Contracted Staff Onesoft Retail and Business Solutions (Sub of silicon Valley Plc) $ 57,928 $ 50,398 Silicon Valley Plc for use of its staff $ 0 $ 35,846 For Consultancy Andrew Danenza, the son of Ann Kallgren for consulting and other services $ 84,167 $ 150,518 NOTE 6 - LONG TERM LOANS On February 28, 2007 the Tribal Sarl Loan, (with accrued interest) was repaid and another long term loan of $1,144,000 was secured with Postie Trading Limited for 13 months through New Medium Enterprise Inc’s subsidiary, New Medium Enterprise UK Ltd. A debenture was filed by Postie Trading Ltd on the subsidiary, and shares in the parent Company have been offered as collateral for the loan. The rate of interest as per contract will be payable at maturity and carry an interest rate of 13% per annum and this will be paid as follows: 1. 8 % in cash 2. 5 % in warrant coverage @ 16 cents –already issued The Loan was renegotiated and the term period of the loan was extended up to August 31st 2008. - 31 - NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 As at June 30, 2007 the outstanding balance on the loan was $ 1,174,507 (including interest). On May 30th 2007, the Company has acquired technology and file format to use with VMD players from Semilla Capital Ltd Hong Kong. In return the company has paid $125,000 in cash and agreed to pay $1.125 million on August 31, 2008. The Company has issued 30 million shares to Semilla Capital Ltd as part of the price. NOTE 7 - STOCKHOLDERS' EQUITY The Company's authorized capital stock consists of 500,000,000 shares of common stock (par value of $.0001) and 200,000,000 shares of non-voting preferred stock (par value $.0001). The original par value had been $.001 per share. In January 2004 management voted to reduce the par value to $.0001 per share. The financial statements were restated retroactively to recognize the new valuation. During the period to June 30, 2007, 17,046,651 of common stock were issued to investors at various prices. The company in return received $3,975,000. During the period to June 30, 2007, 2,000,000 warrants were exercised at a fixed price of 10 cents. The company in return received $200,000. As of June 30, 2007, subscription documents for 7,500,000 of common stocks were received and the company received $1,875,000 during July 2007. During the period to June 30, 2007, 6,000,000 shares of common stock were issued and held in escrow for total value of $1,050,000. During the period ended June 30, 2007, 478,787 shares of common stock were issued to V2 solutions, as per the agreement for the production of authoring software. In turn, $137,468 was capitalised and included in assets as product development cost of authoring software. During the period June 30, 2007, 291,667 shares of common stock were issued to supplier in return for services rendered instead of cash. For each issuance of equity instruments for services provided, the valuation of the issuances represents the fair market value of the shares at the date of issuance and has been charged as an expense in the statement of operations. The equity issuances to management are in accordance with their own compensation as per their service contracts, and the compensation share award which has been approved by the 53% majority shareholders. Summary of shares issued during the financial year: Description No. Of Shares Amounts Opening Balance 205,477,579 2001 Stock Options Exercised 7,882,516 $ 2,991,719.00 Staff Compensation Package 40,400,000 $ 11,833,000.00 Shares issued to various Consultants 14,001,500 $ 3,972,973.00 Digital Challenge - R&D 7,000,000 $ 2,100,000.00 Johan Svard - Consultancy 291,667 $ 52,500.00 As Shown on Cash Flow Statement 69,575,683 $ 20,950,192.00 Semilla-R&D 30,000,000 $ 8,100,000.00 V2 Solutions - Asset 478,787 $ 137,468.00 Cash receivable for shares issued as at June 30th 2007 7,500,000 $ 1,875,000.00 Cash Received From Investment 17,046,651 $ 3,975,000.00 Cash received from Warrants 2,000,000 $ 200,000.00 Shares in ESCROW 6,000,000 $ 1,050,000.00 Shares cancelled held in Escrow (15,000,000 ) $ (1,650,000.00 ) Shares Cancelled – Bought Back (43,000 ) $ (9,455.00 ) Total 323,035,700 In accordance with FASB issued SFAS No. 123R all "Share-Based Payments," are measured and recognized as compensation expense for all stock-based payments at fair value. The Company has also awarded liability instruments that required employee and consultants to provide services over a requisite period. All of these issuances were also valued at fair value. - 32 - NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 No preferred shares have been issued. It is within the discretion of the Board of Directors to determine the preferences of the preferred stock. The Company on November 1, 2005 determined the preferences of the preferred stock. The preferred shares shall be issued from time to time in one or more series, with such distinctive serial designations as shall be stated and expressed in the resolution or resolutions providing for the issuance of such shares as adopted by the Board of Directors; the Board of Directors is expressly authorized to fix the number of shares of each series, the annual rate or rates of dividends for the particular series, the dividend payment dates for the particular series and the date from which dividends on all shares of such series issued prior to the record date for the first dividend payment date shall be cumulative, the redemption price or prices for the particular series, the voting powers for the particular series, the rights, if any, of holders of the shares of the particular series to convert the same into shares of any other series or class or other securities of the corporation, with any provisions for the subsequent adjustment of such conversion rights, the rights, if any, of the particular series to participate in distributions or payments upon liquidation, dissolution or winding up of the corporation, and to classify or reclassify any un issued preferred shares by fixing or altering from time to time any of the foregoing rights, privileges and qualifications. All the preferred shares of any one series shall be identical with each other in all respects, except that shares of any one series issued at different times may differ as to the dates from which dividends thereon shall be cumulative; and all preferred shares shall be of equal rank, regardless of series, and shall be identical in all respects except as to the particulars fixed by the Board as herein above provided or as fixed herein. Deferred Share Subscriptions and Outstanding Warrants Warrant No. No ofOutstanding Warrants Exercisable Price Issue date Expiry Dates F102 3,750,000 $0.04 August 12, 2005 August 11, 2009 F104 16,923,077 $.065 April 21, 2006 April 20, 2011 F105 1,000,000 $0.25 January 09,2007 May 31, 2010 F106 100,000 $0.10 September 01, 2006 August 31, 2011 F107 75,000 N/A December 01, 2006 November 30, 2011 F108 250,000 $0.2325 October 17,2006 October 16, 2009 F109 2,500,000 $0.32 February 15,2007 February 15, 2012 F110 50,000 N/A February 28, 2007 February 27, 2012 F111 387,292 $0.16 February 28, 2007 February 27, 2012 F112 7,150,000 $0.16 February 28, 2007 February 27, 2012 F113 50,000 $0.25 April 30, 2007 April 29, 2010 F114 10,000 $0.25 April 12, 2007 March 28, 2008 F115 1,500,000 $0.25 April 12, 2007 May 31, 2010 F116 800,000 $0.25 April 13, 2007 April12, 2012 F117 11,000,000 $0.25 April 13, 2007 April 12, 2012 F118 400,000 $0.30 June 20, 2007 June 19, 2012 F119 41,667 $0.225 June 20, 2007 June 19, 2012 F120 555,556 $0.225 April 30, 2007 April 29, 2012 F121 250,000 $0.225 June04, 2007 June03, 2012 F122 2,400,000 $0.30 June 04, 2007 June 03, 2012 F123 1,500,000 $0.25 June 29, 2007 May 31, 2010 F124 7,178,593 $0.30 July 03, 2007 July 02, 2010 F125 400,000 $0.30 July 12, 2007 July 11, 2012 F126 41,667 $0.225 July 12, 2007 July 11, 2012 F127 600,000 $0.30 July17, 2007 July16, 2012 F128 800,000 $0.30 July17, 2007 July16, 2012 F129 1,500,000 $0.30 July17, 2007 July16, 2012 F130 400,000 $0.30 July17, 2007 July16, 2012 F131 1,000,000 $0.30 July17, 2007 July16, 2012 F132 200,000 $0.30 July17, 2007 July16, 2012 F133 400,000 $0.30 July17, 2007 July16, 2012 F134 200,000 $0.30 July17, 2007 July16, 2012 F135 300,000 $0.30 July18, 2007 July17, 2012 F136 200,000 $0.30 July20, 2007 July19, 2012 F137 2,000,000 $0.20 August 15, 2007 August14, 2012 F138 400,000 $0.30 August20,2007 August 19,2012 Total 66,312,851 For each issuance of equity instruments for services provided, the valuation of the issuances represents the fair market value of the shares at the date of issuance and has been charged to the statement of operations. The equity issuances to management do not have a compensatory component as the management are employed by the company and have their own compensation as per their service contracts. These initial issuances are further inducements for management to join a non-commercialized product entity and add to their compensation packages. - 33 - NEW MEDIUM ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 In accordance with FASB issued SFAS No. 123R all "Share-Based Payments," are measured and recognized as compensation expense for all stock-based payments at fair value. The Company has also awarded liability instruments that required employee and consultants to provide services over a requisite period. All of these issuances were also valued at fair value. NOTE 9 - SUBSEQUENT EVENTS On July 01, 2007. the company appointed Mr. Geoffrey Russell as the Designate Chief Operational Officer. He will take care of all the operations in the company and all its subsidiaries. On July 05, 2007, Sistech Corporation transferred all of its shares in New Medium Enterprises China Ltd to New Medium Enterprises Asia Pacific Ltd. New Medium Enterprises, Inc. who owns 100% of New Medium Enterprises Asia Pacific Limited therefore becomes a 100% holding company of New Medium China Ltd. On July 12, 2007, the company renegotiated with VDL-ODMS for the purchase of first VMD replication line for the price of Euros 1,550,000, payable in three instalments. On August 6, 2007 the company entered into a motion picture licensing agreement with Monolith Films for titles acquisition at various royalty terms. On August 13, 2007 the company has appointed Sanjay Khar as a member of the Board of Directors. He will manage the Optics Division. On August 14, 2007 the Company appointed industry veteran, Michael Jay Solomon as Chairman of the Company to develop the company on a global scale. On August 21, 2007 the company appointed Thomas Berglund and Per Bergstrom as Directors. Both of them have a wealth of experience in growing and managing successful international operations, trading in multiple markets worldwide - 34 - ITEM 8. FINANCIAL CONTROLS & PROCEDURES Evaluation of Disclosure Controls and Procedures. As of June 30, 2007, the end of the period covered by this Annual Report, our Chief Executive Officer and Chief Financial Officer (the “Certifying Officers”) conducted an evaluation of our disclosure controls and procedures. As defined under Sections 13a-15(e) and 15d-15(e) of the Exchange Act, the term “disclosure controls and procedures” means controls and other procedures of an issuer that are designed to ensure that information required to be disclosed by the issuer in the reports that it files or submits under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms. Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by an issuer in the reports that it files or submits under the Exchange Act is accumulated and communicated to the issuer’s management, including the issuer’s chief executive officer and chief financial officer, to allow timely decisions regarding required disclosure. Based on their evaluation, the Certifying Officers have concluded that, as of June 30, 2007, our disclosure controls and procedures have no material misstatement in financial statements. Our management, under the supervision of the Certifying Officers, is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rule 13a-15(f) under the Exchange Act. An internal control system is designed to provide reasonable assurance regarding the preparation and fair presentation of published financial statements. Management has assessed the effectiveness of our internal control over financial reporting as of June 30, 2007. Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with GAAP. Internal control over financial reporting includes those policies and procedures that: 1. pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect our transactions and dispositions of the assets; 2. provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that our receipts and expenditures are being made only in accordance with authorizations of our management and Board of Directors; and 3. provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of our assets that could have a material effect on the financial statements. A material weakness in internal control over financial reporting is a control deficiency (within the meaning of the Public Company Accounting Oversight Board’s Auditing Standard No. 2), or combination of control deficiencies, that results in there being more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected. The improvement in the control procedures as set out last financial year gave management the assurance that the disclosure controls and procedures are effective as of the date of the end of the applicable reporting period. As a result, the principal executive and principal accounting officers conclude that the controls and procedures are effective to ensure that all information required to be disclosed in the Exchange Act reports are accumulated and communicated to management in a manner that permits adequate time for management, specifically the principal executive and financial officers, to consider such information and allow timely decisions of such information regarding the required disclosures. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. It is also a process that involves human diligence and compliance and may be subject to lapses in judgment and breakdowns resulting from human judgments. Internal control over financial reporting can also be circumvented by collusion or management override. Furthermore, projections of any evaluation of effectiveness to future periods are subject to the risks that controls may become inadequate because of changes in condition, or that the degree of compliance with the policies or procedures may deteriorate. PART III ITEM 9. DIRECTORS AND EXECUTIVE OFFICERS Name Age Position Michael Jay Solomon 69 Chairman Mahesh Jayanarayan 55 CEO, Director Dr. Eugene Levich 59 CTO, Director Irene Kuan 51 CFO, Director Rupert Stow 84 Director Barry Williamson 63 Director Sanjay Khar 44 Director Per Bergstrom 49 Director Thomas Berglund 55 Director - 35 - During the fiscal year ending June 30, 2007, there were no changes made to the management team. On August 13 2007 Mr. Sanjay Khar was appointed to the Board of Directors to look after the Optics activities in New Medium Enterprises Inc and its subsidiaries. On August 14, 2007, Mr. Michael Jay Solomon was appointed Chairman of the Company. On August 21, 2007 Mr. Per Bergstrom and Thomas Berglund were also appointed to the Board of Directors of the company. INFORMATION CONCERNING OFFICERS & DIRECTORS MICHAEL JAY SOLOMON, CHAIRMAN On August 14, 2007, the Board of Directors appointed Mr. Michael Jay Solomon as Chairman of New Medium Enterprises, Inc. Mr. Solomon is a significant financial investor and managing partner of “AncientTreasures of The Holy Land,” historical archeological museum-like exhibition.Solomon's illustrious television and film career includes such prestigious positions as President of Warner Bros. International Television. With extensive experience throughout multiple global markets, including EMEA, China and North America, Michael will work with the NME Board and senior management team to further develop its business on a global scale and promote its HD VMD disc format and players. Solomon brings experience in both traditional media companies, and start-ups. His expertise includes film and television distribution, as well as development of online and digital media companies. He co-founded Telepictures Corporation, which he grew to become the largest U.S. television syndication company and one of the largest international television distribution companies. Telepictures became a public company (NASDAQ) after only 14 months under the leadership of Mr. Solomon as Chairman and CEO. A landmark deal saw Telepictures merge with Lorimar to form Lorimar Telepictures Corp., where Mr. Solomon became the new company's President and served on its Board of Directors. When Lorimar was acquired by Warner Bros., Mr. Solomon became President of Warner Bros. International Television. In recent years, Solomon has spearheaded multiple industry advancements through his company, Solomon Entertainment Enterprises. SANJAY KHAR, DIRECTOR On August 13, 2007, Mr Sanjay Khar was appointed as a Director on the board of New Medium Enterprises Inc, and responsible for all the optics activities within the company. He worked as the head of the optics division since March 2007. Before joining NME, he served as CEO – Near East, Middle-east & Africa for VDL ODMS BV part of the multi billion Euro, VDL Group of companies based in The Netherlands. He is a qualified mechanical engineer with more then 20 years' industry experience, with an international business education background. He started his career by marketing turnkey projects and technologies in the fields of plastics, electronics and building materials throughout the world. He has spent the last 12 years in the optical disc business employed by leading companies in Europe, during which he has managed the start up of several Optical Disc Manufacturing units in various countries. Besides setting up regional offices for global giants in optical business such as ODME and Toolex International, he was instrumental in setting up of qualified after sales organizations as a global resource pool for these companies. PER BERGSTROM, DIRECTOR On August 21, 2007, Mr. Per Bergstrom joined the Board of Directors of the Company. He will be working closely with CEO on investor relationship matters in the company. Mr. Per Bergstrom is a successful technology and telecoms entrepreneur and investor, pioneering operations stretching from Scandinavia to the Americas. As former CEO and Founder of Cybercom Group, an IT/Telecoms consultant company with offices in Denmark, India, Sweden, Singapore, Poland and the UK, Bergstrom helped list Cybercom on the Stockholm Stock Exchange O-list in 1999. Currently, he is the Chairman of digital advertising solutions provider Timecut AB(Plc) and Swedish listed IT/Telecoms content provider TeleVoice5 AB. THOMAS BERGLUND, DIRECTOR On August 21, 2007, Mr. Thomas Berglund joined the Board of Directors of the Company. Prior to becoming a Director, he was an advisor to the Board of NME in July 2007. Thomas Berglund has been with Securitas for 22 years, including the last 14 years as President and CEO and as a Board member of Securitas AB. Under his management Securitas has became a focused security company in both Europe and the USA with sales growing from 7 to 66 billion SEK. With the initiative to divide the Group into specialized companies he helped usher in a successful era of expansion, consolidation and restructuring in the security industry. MAHESH JAYANARAYAN, CEO AND DIRECTOR \ On June 14, 2005, the Board of Directors appointed Mr. Mahesh Jayanarayan, as President, CEO and Member of the Board of Directors of New Medium Enterprises, Inc. Mr. Jayanarayan has served as a self employed Business and Technology Consultant for the past ten years. During that time he consulted and acted as an executive advisor to the board of a number of private and public companies. In that role, he has been involved in business creation and development, and strategic corporate management, tailored to a number of different markets. He has a keen understanding on how to effectively control the core business processes of a company while increasing their market share and profitability at an accelerated rate. Due to his long experience of working with and within large investment banks and as a Business Consultant to many companies, he has developed expertise in Corporate Finance, Marketing, Planning and Corporate Rescue. He has assisted technology companies to understand, identify, and evaluate emerging technologies; allowing for clear judgment, essential timing and vital maturity in delivering a finished product to market. Prior to Mr. Jayanarayan's appointment at CEO, he served as a consultant to the company since August 2004. - 36 - PROFESSOR EUGENE LEVICH, CHIEF TECHNOLOGY OFFICER (CTO) On July 1, 2005, the Board of Directors appointed Professor Eugene Levich as Chief Technology Officer, (CTO). From 2002-2005 Dr. Levich had been an independent consultant to several companies developing a new generation of optical storage based on multilayer concept. In 1999- 2002, Dr. Levich was President and Chairman of the Board of Directors of Constellation, Inc. Constellation, a NASDAQ company, developed the new generation technology of optical storage for application in consumer electronics (High Definition TV and Digital Cinema) and professional storage markets. (From 2002 onward, the development of fluorescent based storage has been carried out by US based company, D Data Inc.) From 1996-1998, Dr. Levich was President and Chief Scientist of Medevi Ltd., where he helped to develop general principles of new generation optical storage-multilayer disks and cards. From 1991-1995 Dr. Levich was Senior Partner and Chief Scientist in Orlev Scientific Ltd. – a subsidiary of Ormat Industries Ltd., Israel (Orlev integrated US-Israeli team of distinguished scientists developing industrial implementations of new technologies for management of turbulent flows in pipes and aeronautics. Dr. Levich has discovered, together with Professor Lawrence Sirovich of Rockefeller University, previously unknown basic principles governing turbulent flows). From 1981-1991, Dr. Levich was a Professor of Theoretical Physics and Professor of Engineering at the City University of New York. Dr. Levich gained M.Sc. in Physics, 1968, from Moscow State University; Ph.D. in Theoretical Physics from the Landau Institute of Theoretical Physics, 1970. Dr. Levich was awarded major research grants by the US Department of Energy for seven (7) consecutive years from 1983 to 1991, and by National Science Foundation in 1990 and 1991. Dr. Levich has published over 90 papers and book contributions in the fields of astrophysics, nonlinear phenomena & chaos, turbulence in fluids and optical storage. His main research interest for the last 10 years has been in optical storage. Dr. Levich is the author of over 40 patents, supported in the US and world wide, in fundamental fields of technology, ranging from managing of drag and heat exchange in turbulent flows to new generation of optical storage. His most recent scientific contributions in the field of turbulence of fluids and turbulence control were published in the monograph, "Turbulence Structure and Modulation" (Springer, Wien - New York, 2001). IRENE KUAN, DIRECTOR (CFO) On June 14, 2005, Irene Kuan resigned from her position as interim Chairman and interim CEO, but retained her role as Treasurer of the company. She was appointed interim CFO, and later in April 2006, confirmed as CFO. Irene is a qualified accountant and as more than 20 years experience in the accounting profession in the United Kingdom. She has vast experience in audits of large public limited companies and has worked in the insurance, investments, property and retail management industries. From November 2003 to the present she has been employed by Visson Technologies U.K as Finance Director. From May 2003, until November 2003 she was on a sabbatical. From August 2, 2002 to May 2003, she was employed as an accountant and financial consultant to Euromaz Group. From April 2002 to until August 2002, she was self employed in real estate renovation. From December 2001 to April 2002 Irene was employed by Hardy Underwriting Group where she served in a finance operations capacity. From April 1991 - November 2001 she was employed by Arig Insurance Company Limited in an accounting & operations capacity. She has worked at management level in the United Kingdom for the last 8 years and now holds several finance directorships of UK companies, including a public company. Irene will manage the company's finances and will contribute towards the company's future expansion plans. Irene currently hold finance directorships in the following companies: Silicon Valley Plc, Visson Displays Limited, Siptelcom Limited Wilton Business Solutions Limited (renamed New Medium Management Ltd), & Wilton Claims Ltd (renamed V-Tech UK Ltd). RUPERT STOW On June 14, 2005, the Board of Directors appointed Mr. Rupert Stow as Chairman and Director of New Medium Enterprises, Inc. He resigned as chairman on January 24, 2006, but still serves as a Director of NME Inc. For the past five years, Mr. Rupert Stow has been a consultant in the fields of digital television and HDTV, specializing in production systems analysis, market penetration and ROI. In his 30-year career at CBS, he planned and monitored the introduction of Electronic Newsgathering, the Electronic Still Store, and a multi-cassette cartridge playback machine for news and commercials. For 20 years, he has been involved in HDTV program production, its economics, and the development of a single world standard for HDTV program production and international exchange. As Chair of the FCC’s Advisory Committee on Advanced Television Services, Planning Subcommittee, Working Party on Economic Factors and Market Penetration, this work led directly to the completion of a North American Standard for the terrestrial transmission of programs in HDTV and other digital formats. During the space race, Stow developed an image dissector for the Lunar Orbiter; during the Cold War, the Luxicon camera tube for the USAF, and, during World War II, a bolometric camera tube for night time tank battles. BARRY WILLIAMSON Barry Williamson was appointed a Director of our company September 13, 2004. Mr. Williamson has been the President and principal owner of Williamson & Co., a U.K Real estate entity engaged in sales, rentals, construction, and raising the finance for multimillion pound developments. Mr. Williamson is a Fellow of The Chartered Management Institute, Fellow of the Institute of Sales & Marketing Management, and a Member of The Land Institute. Williamson and Co. also runs an executive head hunting and recruitment business placing specialized persons in jobs in the Middle East. - 37 - ITEM 9A. COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT There have been incidences of late filings of Form 3, 4 and 5 for the officers and directors in the schedule set out below: Name of Filer Incidence of Late Filing Form 3 Incidence of Late Filing Form 4 Incidence of Late Filing Form 5 Mahesh Jayanarayan 0 1 1 Eugene Levich 0 1 1 Irene Kuan 0 1 1 Rupert Stow 0 1 1 Sanjay Khar 1 0 1 Andrew Danenza 0 2 1 Barry Williamson 0 1 1 ITEM 10. EXECUTIVE COMPENSATION The following represents the annual compensation paid to Executive Officers & Directors: Compensation Table Name Title Annual Compensation Date of Appointment Rupert Stow Director $12,000 6-14-2005 Mahesh Jayanarayan CEO, Director $164,617 6-14-2005 Dr. Eugene Levich CTO, Director $164,666 6-30-2005 Irene Kuan CFO, Director $72,795 8-4-2004 Barry Williamson Director $2,676 9-13-2004 See Also Subsequent Events related to Shares Issuances to Officers &
